 

 
AMENDED AND RESTATED RECEIVABLES PURCHASE AND SALE AGREEMENT






This AMENDED AND RESTATED RECEIVABLES PURCHASE AND SALE AGREEMENT (this “Amended
Agreement”; as amended, restated, supplemented or otherwise modified from time
to time, this “Agreement”), dated as of July 19, 2019, is entered into by and
among VOLT MANAGEMENT CORP., a Delaware corporation (“VM”), P/S PARTNER
SOLUTIONS, LTD., a Delaware corporation (“P/S”), VOLT INFORMATION SCIENCES,
INC., a New York corporation (“Volt”), and VOLT FUNDING II, LLC, a Delaware
limited liability company (the “Buyer”).  VM and P/S each sometimes is referred
to in this Agreement as an “Originator”.


BACKGROUND


1.          The Buyer was formed on January 5, 2018, as a special purpose
limited liability company wholly owned directly by Volt (its sole member).


2.          Each Originator is a pre-existing operating company that is
indirectly, wholly owned by Volt and that generates Receivables in the ordinary
course of its business.


3.          To finance its respective operations, each Originator wishes to sell
Receivables it originates (and the Related Rights) to the Buyer, and the Buyer
is willing to purchase such Receivables (and the Related Rights) from each such
Originator, on the terms and subject to the conditions set forth herein.


4.          The Originators and the Buyer intend each such transaction to be a
true sale of such Receivables (and Related Rights) by each Originator to the
Buyer, with each such transaction thereby providing the Buyer with the full
benefits of ownership of the Receivables so conveyed.  The Originators and the
Buyer do not intend any such transaction to be characterized as a secured loan
from the Buyer to any Originator (collateralized by the Receivables (and Related
Rights)).


5.            The Buyer intends to pledge all of the Receivables (and the
Related Rights) to be sold or otherwise conveyed (or purported to be sold or
otherwise conveyed) to the Buyer under this Agreement to the Agent pursuant to
the RLSA, and in the RLSA the Buyer is engaging Volt to act as the servicer
thereunder.
 
6.            To effect the foregoing, the parties hereto entered into that
certain Receivables Purchase and Sale Agreement, dated as of January 25, 2018
(the “Existing Agreement”); and the parties hereto now wish to amend and restate
the Existing Agreement in its entirety.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, hereby agree as follows:
 
 

--------------------------------------------------------------------------------

 
ARTICLE I
DEFINITIONS


SECTION 1.1          RLSA Definition.


(a)          As used in this Agreement, “RLSA” means that certain Amended and
Restated Receivables Loan and Security Agreement, dated as of the date of this
Amended Agreement, among the Buyer (as Borrower), Volt (as Servicer), the
Persons from time to time party thereto as Lenders and LC Participants, Autobahn
Funding Company LLC (as Initial LC Issuer), DZ Bank AG Deutsche
Zentral-Genossenschaftsbank, Frankfurt am Main, New York Branch (“DZ Bank”) (as
Final LC Issuer), and DZ Bank (as Agent).


(b)          References in this Agreement to the RLSA include such agreement as
amended, restated, supplemented or otherwise modified from time to time.


(c)          Unless otherwise indicated in this Agreement, capitalized terms
used and not otherwise defined in this Agreement are used as defined in the
RLSA.


(d)          The Buyer hereby covenants and agrees not to consent to any
amendment, restatement, supplement or other modification of or to the RLSA, in
each case that may impact an Originator, directly or indirectly, without the
consent of such Originator.  Each Originator hereby consents to the amendment
and restatement of the Existing Agreement (as defined in the RLSA) pursuant to
the RLSA.


SECTION 1.2          Other Definitions and Construction.


(a)          All accounting terms not specially defined herein shall be
construed in accordance with GAAP.  All terms used in Article 9 of the UCC of
the State of New York, and not specifically defined herein, are used herein as
defined in such Article 9.  All hourly references herein shall refer to New York
City time.


(b)           “Payment Date” means (i) the Original Closing Date and (ii) each
Business Day thereafter that the Originators are open for business.


(c)          “Purchase and Sale Termination Date” means the earlier to occur of:
(a) the date the Purchase Facility is terminated pursuant to Section 9.2(a); and
(b) the date of the final payment to the Buyer under RLSA Section 6.07.


(d)          For purposes of this Agreement (and unless the context otherwise
requires): (i) the words “hereof,” “herein” and “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular provision of
this Agreement; (ii) references to any Article, Section, Subsection, Schedule or
Exhibit are references to those of or to this Agreement; (iii) the term
“including” means “including without limitation” (whether or not so stated in
the particular instance); (iv) the Article, Section and other headings in this
Agreement are for purposes of reference only and shall not otherwise affect the
meaning or interpretation of any provision hereof; (v) unless otherwise
provided, in the calculation of time from a specified date to a later specified
date, the term “from” means “from and including,” and the terms “to” and “until”
each means “to but excluding”; (vi) terms in one gender include the parallel
terms in the neuter and opposite gender; (vii) the term “or” is not exclusive;
and (viii) references to any asset or to any property, and like references, mean
all applicable property (whether personalty or realty or mixed, and whether
tangible or intangible).
 
 
-2 -

--------------------------------------------------------------------------------



(e)          For purposes of this Agreement, a “Material Adverse Effect” means a
material adverse effect (as to any referenced Person) on any of the following:
(i) the condition (financial or otherwise), business, operations, results of
operations, or properties of such referenced Person or the ability of such
referenced Person to carry out its obligations under this Agreement (and any
other Basic Document to which such referenced Person is a party); (ii) the
validity, or enforceability by or against such referenced Person, of this
Agreement or any other Basic Document; (iii) the validity, enforceability,
collectability or value of any material portion of the then-outstanding
Receivables owned or sold or otherwise conveyed (or purported to be sold or
otherwise conveyed) by such referenced Person pursuant to this Agreement prior
to the Purchase and Sale Termination Date; (iv) the status, perfection,
enforceability or priority of the Agent’s security interest in the Receivables
owned or sold or otherwise conveyed (or purported to be sold or otherwise
conveyed) by such referenced Person pursuant to this Agreement prior to the
Purchase and Sale Termination Date; or (v) the rights and remedies of any
Affected Party under the Basic Documents related to, or associated with its
respective interest in, the Receivables owned or sold or otherwise conveyed (or
purported to be sold or otherwise conveyed) by such referenced Person pursuant
to this Agreement prior to the Purchase and Sale Termination Date.


ARTICLE II
AGREEMENT TO PURCHASE AND SELL


SECTION 2.1          Agreement to Purchase and Sell.


(a)          On the terms and subject to the conditions set forth in this
Agreement, each Originator, severally and for itself, agrees to sell to the
Buyer, and the Buyer agrees to purchase from such Originator, from time to time
on or after the Original Closing Date, but before the Purchase and Sale
Termination Date, all of such Originator’s right, title and interest in, to and
under:


  (i)          each Receivable of such Originator that existed and was owing to
such Originator at the opening of such Originator’s business on the Original
Closing Date, including any such Receivable repurchased by that Originator on
the Original Closing Date from Volt Funding Corp., a Delaware corporation (“Old
Volt Funding”);


  (ii)          each Receivable generated by such Originator from and including
the Original Closing Date to but excluding the Purchase and Sale Termination
Date;


  (iii)          all of such Originator’s interest in any goods (including
returned goods), and documentation of title evidencing the shipment or storage
of any goods (including returned goods), the sale of which gave rise to such
Receivable;
 
 
-3 -

--------------------------------------------------------------------------------

 
  (iv)          all other security interests or liens and property subject
thereto from time to time purporting to secure payment of such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise,
together with all UCC financing statements or similar filings relating thereto;


  (v)          solely to the extent applicable to such Receivable, all of such
Originator’s rights, interests and claims under the related Contracts and all
guaranties, indemnities, insurance and other agreements (including the related
Contracts) or arrangements of whatever character from time to time supporting or
securing payment of such Receivable or otherwise relating to such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise;


  (vi)          all books and records of such Originator to the extent related
to any of the foregoing; and


  (vii)         all Collections and other proceeds of any of the foregoing,
including all funds which are (x) received by such Originator, the Buyer, the
Servicer or any Sub-Servicer from or on behalf of the Obligors in payment of any
amounts owed (including invoice price, finance charges, interest and all other
charges) in respect of any of the above Receivables, or (y) applied to such
amounts owed by the Obligors (including any insurance payments that such
Originator, the Buyer, the Servicer or any Sub-Servicer applies in the ordinary
course of its business to amounts owed in respect of any of the above
Receivables, and net proceeds of sale or other disposition of repossessed goods
or other collateral or property of the Obligors in respect of any of the above
Receivables or any other parties directly or indirectly liable for payment of
such Receivables).


(b)          In addition, on the terms and subject to the conditions set forth
in this Agreement, each Originator, severally and for itself, agrees to sell to
the Buyer, and the Buyer agrees to purchase from such Originator, on the
Original Closing Date (such Originator having acquired the same from Old Volt
Funding on the Original Closing Date), all of such Originator’s right, title and
interest in, to and under any and all funds (whether available or unavailable)
then held on deposit in the US Lockbox Account (which bank account is being
assigned from Old Volt Funding to the Buyer on the Original Closing Date).  Such
funds are referred to as the “Closing Date Conveyed Funds”.


(c)          All purchases hereunder shall be made without recourse, but shall
be made pursuant to (and in reliance upon) the representations, warranties and
covenants of the Originators set forth in (or deemed made under) this
Agreement.  No obligation or liability to any Obligor on any Receivable is
intended to be assumed by the Buyer hereunder, and any such assumption is
expressly disclaimed.  The property, proceeds and rights described in clauses
(iii) through (vii) of Subsection (a) above are referred to in this Agreement as
the “Related Rights”.  The agreement under Subsection (a) above for the purchase
and sale of the referenced Receivables and Related Rights is referred to in this
Agreement as the “Purchase Facility.”


(d)          On or prior to each Payment Date, each applicable Originator shall
deliver to the Servicer (on behalf of the Buyer and any assignee thereof) each
document and other agreement then in effect relating to the ownership, purchase,
servicing or processing of, and any other instruments and chattel paper (as each
term is defined in the UCC) representing or evidencing, any of the Receivables
(and the Related Rights) being sold to the Buyer in accordance with Section 2.2
on such Payment Date.  If any such document, agreement, instrument or chattel
paper shall come into effect subsequent to such Payment Date, such Originator
shall deliver the same to the Servicer (on behalf of the Buyer and any assignee
thereof) as promptly as practicable thereafter.
 

 
-4 -

--------------------------------------------------------------------------------

SECTION 2.2          Timing of Purchases.


(a)          Original Closing Date Purchases.  Effective on the Original Closing
Date, each Originator hereby sells to the Buyer, and the Buyer hereby purchases
from such Originator, such Originator’s entire right, title and interest in, to
and under: (i) each Receivable described in clause (i) of Section 2.1(a); (ii)
all Related Rights with respect thereto; and (iii) the Closing Date Conveyed
Funds.


(b)          Subsequent Purchases.  From and after the Original Closing Date,
until the Purchase and Sale Termination Date, each Receivable and the Related
Rights generated by each Originator shall be, and shall be deemed to have been,
hereby sold by such Originator to the Buyer immediately (and without further
action) upon the creation of such Receivable.


SECTION 2.3          Consideration for Purchases.


On the terms and subject to the conditions set forth in this Agreement, the
Buyer agrees to make Purchase Price payments to the Originators in accordance
with Article IV.


SECTION 2.4          Transfer of Records.


(a)          Each sale or other conveyance (or purported sale or other
conveyance) of Receivables hereunder shall include the transfer to the Servicer
on behalf of the Buyer and any assignee thereof of all of the applicable
Originator’s right, title and interest in and to the records relating to such
Receivables (and the Related Rights).


(b)          The applicable Originator shall take such actions reasonably
requested from time to time by the Buyer or the Servicer that may be necessary
or appropriate to ensure that the Servicer (on behalf of the Buyer and any
assignee thereof) has an enforceable ownership interest in such Originator’s
records relating to the Receivables (and the Related Rights) sold or otherwise
conveyed (or purported to be sold or otherwise conveyed) to it hereunder.


(c)          In recognition of the applicable Originator’s need to have access
to the records transferred to the Servicer on behalf of the Buyer and any
assignee thereof hereunder, the Servicer hereby grants to such Originator an
irrevocable license to access such records in connection with any activity
arising in the ordinary course of such Originator’s business, provided that (i)
such Originator shall not disrupt or otherwise materially interfere with the
Servicer’s use of and access to such records during such license period and (ii)
such Originator consents to the assignment and delivery of the records
(including any information contained therein relating to such Originator or its
operations) to the Buyer and any assignee or transferee thereof provided they
agree to hold such records confidential.
 
 
-5 -

--------------------------------------------------------------------------------

SECTION 2.5          Intention of the Parties.


(a)          It is the express intent of each Originator and the Buyer that each
sale or other conveyance (or purported sale or other conveyance) by such
Originator to the Buyer pursuant to this Agreement of Receivables, and all
Related Rights, be construed as a valid and perfected sale and absolute
assignment (without recourse, except as provided herein) of such Receivables and
Related Rights by such Originator to the Buyer (rather than the grant of a
security interest to secure a debt or other obligation of such Originator) and
that the right, title and interest in and to such Receivables and Related Rights
to be sold or otherwise conveyed (or purported to be sold or otherwise conveyed)
to the Buyer be prior to the rights of and enforceable against all other Persons
(including lien creditors, secured lenders and purchasers) now or at any time
hereafter claiming through such Originator.


(b)          If, contrary to the mutual intent of the parties as expressed in
subsection (a), any conveyance of Receivables, and all Related Rights, is not
construed to be a valid and perfected sale and absolute assignment of such
Receivables and Related Rights, and a conveyance of such Receivables and Related
Rights, then in that event it is the intent of such Originator and the Buyer
that: (i) this Agreement also shall be deemed to be, and hereby is, a security
agreement (within the meaning of the UCC); and (ii) such Originator shall be
deemed to have granted as of the date of this Agreement, and such Originator
hereby grants, to the Buyer a security interest in, to and under all of such
Originator’s right, title and interest in, to and under: (A) the Receivables and
the Related Rights now existing and hereafter created by such Originator
transferred or purported to be transferred hereunder, (B) all monies due or to
become due and all amounts received with respect thereto, (C) any and all
proceeds of the foregoing, and (D) all books and records of such Originator to
the extent related to any of the foregoing.


(c)          The express intent of each Originator and the Buyer as described in
Subsection (a) above with respect to the Receivables and Related Rights shall
apply with equal effect with respect to the conveyance of the Closing Date
Conveyed Funds.  If, contrary to such mutual intent of the parties, the
conveyance of the Closing Date Conveyed Funds is not construed to be a valid and
perfected sale and absolute assignment of such funds, and a conveyance of such
funds, then in that event it is the intent of such Originator and the Buyer
that: (i) this Agreement also shall be deemed to be, and hereby is, a security
agreement (within the meaning of the UCC); and (ii) such Originator shall be
deemed to have granted as of the date of this Agreement, and such Originator
hereby grants, to the Buyer a security interest in, to and under all of such
Originator’s right, title and interest in, to and under the Closing Date
Conveyed Funds (and any and all proceeds thereof).
 
 
-6 -

--------------------------------------------------------------------------------

 
ARTICLE III
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE


SECTION 3.1          Purchase Report.


On the Original Closing Date (or within one Business Day thereafter), and on
each Report Date, the Servicer shall deliver a report (each such report being
herein called a “Purchase Report”) to the Buyer, each Originator, the Agent (as
the Buyer’s assignee) and the Administrator (to the extent involved in the
generation of such report).  The Purchase Report: (x) shall include all
information required for the Buyer and Servicer to comply with RLSA Section
5.02(a)(i); (y) shall detail, among other things: (i) Receivables purchased by
the Buyer from each Originator on the Original Closing Date (in the case of the
Purchase Report to be delivered with respect to the Original Closing Date); (ii)
Receivables purchased by the Buyer from each Originator during the Fiscal Month
immediately preceding such Report Date (in the case of each subsequent Purchase
Report); and (iii) the calculations of reductions of the Purchase Price for any
Receivables as provided in Section 4.5; and (z) otherwise shall be in form and
substance reasonably acceptable to the parties hereto.


SECTION 3.2          Calculation of Purchase Price.


(a)          The “Purchase Price” to be paid to each Originator in accordance
with the terms of Article IV for the Receivables and the Related Rights that are
purchased hereunder from such Originator shall be determined in accordance with
the following formula:



PP           =           OB – [OB x FMVD]



where:



PP           =           Purchase Price for each Receivable, as calculated on
the relevant Payment Date.




OB           =           The Outstanding Balance of such Receivable on the
relevant Payment Date.




FMVD           =           Fair Market Value Discount, as measured on the
relevant Payment Date.



As used herein, “Fair Market Value Discount” means an amount equal to the
quotient (expressed as a percentage) of: (a) one; divided by (b) the sum of (i)
one, plus (ii) the product of (A) the Prime Rate on such Payment Date, times (B)
a fraction, the numerator of which is the Days’ Sales Outstanding (calculated as
of the last day of the Fiscal Month immediately preceding such Payment Date) and
the denominator of which is 365 or 366, as applicable.


(b)          The purchase price to be paid by the Buyer for the Closing Date
Conveyed Funds conveyed by an Originator shall be equal to the total dollar
amount thereof.  Such Originator shall promptly reimburse the Buyer in the event
any Closing Date Conveyed Funds that were conveyed subject to collection shall
fail to be collected.
 
 
-7 -

--------------------------------------------------------------------------------

 
ARTICLE IV
PAYMENT OF PURCHASE PRICE


SECTION 4.1          Initial Purchase Price Payment.


(a)          On the terms and subject to the conditions set forth in this
Agreement, the Buyer agrees to pay to each Originator the Purchase Price for the
purchase to be made from such Originator on the Original Closing Date in
accordance with Section 2.2(a)(i) and (ii): (i) to the extent the Buyer has cash
available therefor (and such payment is not prohibited by the RLSA), in cash (in
an amount to be agreed between the Buyer and such Originator and set forth in
the initial Purchase Report); and (ii) the remainder by issuing a subordinated
promissory note (in the form of Exhibit A or as issued to such Originator on the
Original Closing Date in the form of Exhibit A to the Existing Agreement) to
such Originator (each such promissory note, as it may be amended, supplemented,
endorsed or otherwise modified from time to time, together with all promissory
notes issued from time to time in substitution therefor or renewal thereof, an
“RPSA Subordinated Note”) with an initial principal amount equal to that
remainder.


(b)          On the terms and subject to the conditions set forth in this
Agreement, the Buyer agrees to pay to each Originator the purchase price for the
purchase of Closing Date Conveyed Funds to be made from such Originator on the
Original Closing Date in accordance with Section 2.2(a)(iii) by addition to the
principal amount then to be outstanding under such Originator’s RPSA
Subordinated Note.


(c)          If precise information is not available on the Original Closing
Date, the payments under this Section 4.1 may be made on a provisional basis,
subject to reconciliation and true-up on the immediately following Business Day.


SECTION 4.2          Subsequent Purchase Price Payments.


(a)          On each Payment Date subsequent to the Original Closing Date, on
the terms and subject to the conditions set forth in this Agreement, the Buyer
shall pay to each Originator the Purchase Price for the Receivables and the
Related Rights generated by such Originator since the immediately preceding
Payment Date and sold to the Buyer in accordance with Section 2.2(b), as follows
(subject to Section 4.4(d), if applicable):


  (i)          by the issuance of such Letters of Credit as such Originator has
requested in accordance with Section 4.4, with such Purchase Price deemed to
paid in the aggregate stated amount of such Letters of Credit then being issued;


  (ii)          in cash (subject to Subsection (b) below), to the extent the
Buyer has cash available therefor (and such payment is not prohibited under the
RLSA); and
 
  (iii)          to the extent any portion of the Purchase Price remains unpaid
after giving effect to the transactions contemplated by clauses (i) and (ii)
above, by an automatic increase in the principal amount outstanding under such
Originator’s RPSA Subordinated Note by an amount equal to such unpaid portion.
 
 
-8 -

--------------------------------------------------------------------------------

 
(b)          An Originator, seeking to increase the principal balance
outstanding under such Originator’s RPSA Subordinated Note in order to
facilitate the issuance of one or more Letters of Credit that such Originator
anticipates it will be requesting, may elect to receive payments of specified
portions of the Purchase Price owing to it by an increase in the principal
balance of such RPSA Subordinated Note under Subsection (a)(iii) above
notwithstanding that all or part of that specified portion otherwise would be
payable in cash under Subsection (a)(ii) above.
 
(c)          If, on any Payment Date, amounts are owed to more than one
Originator, then, subject to Subsection (b) above, the Buyer shall make any such
cash payments among the Originators in such a way as to minimize, to the
greatest extent practicable, the respective principal amounts outstanding under
the RPSA Subordinated Notes.


(d)          If precise information is not available on a Payment Date, the
payment under Subsection (a) above may be made on a provisional basis, subject
to reconciliation and true-up on the next succeeding Business Day.


SECTION 4.3          Payments Deemed Made.


(a)          The issuance of an RPSA Subordinated Note to an Originator, and any
subsequent increase in the principal amount outstanding thereunder, shall
constitute an advance from the Originator to the Buyer to finance the concurrent
payment of a corresponding amount of Purchase Price with the proceeds of such
advance.


(b)          For the avoidance of doubt, no portion of the Purchase Price
payable to an Originator shall be deemed to remain unpaid for purposes of this
Article IV to the extent that a Letter of Credit has been issued and pursuant to
Section 4.4 applied as a credit against the Purchase Price owed to such
Originator.


(c)          All amounts paid by the Buyer to any Originator and to be applied
toward the RPSA Subordinated Note of such Originator shall be allocated first to
the payment of accrued and unpaid interest on the RPSA Subordinated Note of such
Originator and second to the repayment of the principal outstanding on the RPSA
Subordinated Note of such Originator to the extent of such outstanding principal
thereof as of the date of such payment, before such amounts may be allocated for
any other purpose.  The Servicer shall make all appropriate recordkeeping
entries with respect to each RPSA Subordinated Note to reflect the foregoing
payments and payments, increases and reductions made pursuant to this Agreement,
and the Servicer’s books and records shall constitute rebuttable presumptive
evidence of the principal amount of, and accrued interest on, each RPSA
Subordinated Note at any time.  Each Originator hereby irrevocably authorizes
the Servicer to mark the RPSA Subordinated Note of such respective Originator
“CANCELED” and to return such RPSA Subordinated Notes to the Buyer upon the
final payment thereof after the occurrence of the Purchase and Sale Termination
Date.
 
 
-9 -

--------------------------------------------------------------------------------

 
SECTION 4.4          Letters of Credit


(a)            (i)          An Originator may request that all or part of the
Purchase Price to be paid by the Buyer to such Originator on a Payment Date
instead be paid by the Buyer procuring the issuance of one or more Letters of
Credit by the Final LC Issuer.  Upon such request, and subject to the terms and
conditions for issuing Letters of Credit under the RLSA, the Buyer agrees to
cause the Final LC Issuer to issue, on the Payment Date specified by such
Originator (or as promptly as practicable thereafter), one or more Letters of
Credit for use by such Originator for purposes unrelated to the Purchase
Facility.  If requested by such Originator, the Buyer shall use reasonable
efforts to permit such Originator (or Volt or such other Affiliate as such
Originator may specify) to prepare and submit the application for such Letter of
Credit and to be identified in such Letter of Credit as the “applicant”
thereof.  The identification of a referenced designee, the specified
beneficiaries, and the purposes for which such Letters of Credit are to be
issued, shall be subject to the consent of the Buyer in its reasonable
discretion.  The aggregate stated amount of the Letters of Credit being issued
on any Payment Date on behalf of such requesting Originator shall constitute a
credit against the aggregate Purchase Price otherwise payable by the Buyer to
such Originator on such Payment Date.


  (ii)          To the extent that the aggregate stated amount of the Letters of
Credit being issued under clause (i) above to such Originator on any Payment
Date exceeds the aggregate Purchase Price payable by the Buyer to such
Originator on such Payment Date, such excess (up to but not exceeding the
principal amount, plus accrued but unpaid interest, then outstanding under such
Originator’s RPSA Subordinated Note) shall be deemed to be a reduction in the
outstanding principal balance of (and, to the extent necessary, the accrued but
unpaid interest on) such RPSA Subordinated Note.


  (iii)          In the event that (A) any such Letter of Credit issued pursuant
to this Section 4.4 shall expire or be cancelled or otherwise terminated with
all or any portion of its stated amount undrawn, or shall have its stated amount
decreased (for a reason other than a drawing having been made thereunder), or
(B) the Buyer’s reimbursement obligation to the LC Issuer in respect of any
Letter of Credit issued pursuant to this Section 4.4 is reduced for any reason
other than by virtue of a payment made in respect of a drawing thereunder, then
in either such case an amount equal to such undrawn amount or such reduction, as
the case may be, shall be paid by the Buyer in cash to such Originator on the
next Payment Date; provided, however, that if and to the extent the Buyer does
not then have cash available therefor, or such payment is prohibited under the
RLSA, then that amount shall be deemed to be added to the outstanding principal
balance of the RPSA Subordinated Note payable to such Originator.


  (iv)          In the event that any issued Letter of Credit reflects the Buyer
(rather than an Originator or Volt or such other Affiliate as the requesting
Originator may specify) as the applicant thereof, the Originator requesting such
Letter of Credit shall be required to inform the beneficiary to whom such Letter
of Credit is issued of the circumstances of such issuance and that such
beneficiary has no direct or indirect recourse to the Buyer or its property with
regard to the obligations for which such Letter of Credit may be serving as
credit support.
 
  (v)          For the avoidance of doubt, under no circumstances shall any
Originator (or Volt or any other Affiliate referenced as applicant on a Letter
of Credit as provided in subclause (i) above) have any reimbursement,
indemnification or other obligation to the Buyer or under the RLSA in respect of
any Letter of Credit issued under this Section 4.4.
 
 
-10 -

--------------------------------------------------------------------------------

 
(b)          In connection with an Originator’s request for a Letter of Credit
under this Section 4.4, such Originator shall provide to the Servicer on a
timely basis such information as may be necessary for the Buyer to obtain such
Letter of Credit under the RLSA.
 
(c)          Subject to clause (v) of subsection (a) above, the Originator
requesting a Letter of Credit under this Section 4.4 shall be bound by the terms
of the applicable Letter of Credit application required in connection with the
issuance of such Letter of Credit.
 
(d)          The Buyer shall not be obligated to honor a joint request of more
than one Originator for the issuance of a single Letter of Credit unless the
Agent and the LC Issuer shall have consented thereto.  Such consent may be
conditioned upon such additional terms and conditions as they reasonably may
require, including that such Letter of Credit first be applied (on a pro rata or
other basis) as payment of any Purchase Price payable to such Originators on
such respective Payment Date and that any remainder be allocated to reduction of
the respective RPSA Subordinated Notes of such Originators pro rata (based on
the then-outstanding respective principal balances thereof).


SECTION 4.5          Settlement as to Specific Receivables and Dilution.


(a)          If, (i) on the day of purchase of any Receivable from an Originator
hereunder, any of the representations or warranties set forth in Subsections
(p), (t) or (x) of Section 6.1 are not true with respect to such Receivable or
(ii) as a result of any action or inaction (other than solely as a result of the
failure to collect such Receivable due to a discharge in bankruptcy or similar
insolvency proceeding or other credit-related reasons with respect to the
relevant Obligor) of such Originator, on any subsequent day, any of such
representations or warranties set forth in any of those Subsections is no longer
true with respect to such Receivable, then the Purchase Price for such
Receivable shall be reduced by an amount equal to the Outstanding Balance of
such Receivable and shall be accounted to such Originator as provided in
Subsection (c) below.  If the Buyer thereafter receives payment on account of
Collections due with respect to such Receivable, then the amount of such payment
(not exceeding the amount of the Purchase Price adjustment made under the
preceding sentence) shall constitute a Purchase Price adjustment for the benefit
of such Originator and shall be paid by the Buyer in the manner provided in
Section 4.2(a) as though applicable thereto.


(b)          If, on any day, the Outstanding Balance of any Receivable sold or
otherwise conveyed (or purported to be sold or otherwise conveyed) by an
Originator hereunder is either (i) reduced or canceled as a result of (A) any
defective, rejected or returned goods or services, any cash or other discount,
or any failure by such Originator to deliver any goods or perform any services
or otherwise perform under the underlying Contract or invoice, (B) any change in
or cancellation of any of the terms of such Contract or invoice or any other
adjustment requested by an Originator (it being understood and agreed that the
Originators have no right to effect the same with respect to any Receivable upon
the sale of such Receivable hereunder) which reduces the amount payable by the
Obligor on the related Receivable, (C) any rebates, warranties, allowances or
charge-backs or (D) any setoff or credit in respect of any claim by the Obligor
thereof (whether such claim arises out of the same or a related transaction or
an unrelated transaction), or (ii) subject to any specific dispute, offset,
counterclaim or defense whatsoever (except the discharge in bankruptcy of the
Obligor thereof), then the Purchase Price with respect to such Receivable shall
be reduced by the amount of such net reduction or dispute and shall be accounted
to such Originator as provided in Subsection (c) below.
 
 
-11 -

--------------------------------------------------------------------------------

 
(c)          Any reduction in the Purchase Price of any Receivable pursuant to
Subsections (a) or (b) above shall be applied as a credit for the account of the
Buyer against the Purchase Price of Receivables subsequently purchased by the
Buyer from such Originator hereunder; provided, however, that if there have been
no purchases of Receivables from such Originator (or insufficiently large
purchases of Receivables) to create a Purchase Price sufficient to so apply such
credit against, the amount of such credit:


(i)          to the extent of any outstanding principal balance under the RPSA
Subordinated Note payable to such Originator, shall be deemed to be a payment
under, and shall be deducted from the principal amount outstanding under, the
RPSA Subordinated Note payable to such Originator and/or reduction in the
Purchase Price payable on the Payment Dates immediately following the date that
any Letter of Credit is issued; and


(ii)          after making any deduction and/or reduction pursuant to clause (i)
above, shall be paid in cash to the Buyer by such Originator in the manner and
for application as described in the following proviso;


provided, further, that at any time so required under the RLSA (and, in any
event, on or after the Purchase and Sale Termination Date), the amount of any
such credit shall be paid by such Originator to the Buyer in cash by deposit of
immediately available funds into the US Lockbox Account for application to the
same extent as if Collections of the applicable Receivable in such amount had
actually been received on such date.




ARTICLE V
CONDITIONS OF PURCHASES; ADDITIONAL ORIGINATORS


SECTION 5.1          Conditions Precedent to Initial Purchases.


The initial purchases under the Existing Agreement on the Original Closing Date
were conditioned upon the Buyer and the Agent (as the Buyer’s assignee) having
received, on or before the Original Closing Date, the following, each (unless
otherwise indicated) dated the Original Closing Date, and each in form and
substance satisfactory to the Buyer and the Agent (as the Buyer’s assignee):


(a)          a copy of the resolutions of the board of directors of each
Originator approving the Existing Agreement and the other Basic Documents to be
executed and delivered concurrently therewith by such Originator and the
transactions contemplated hereby and thereby, certified by the Secretary or
Assistant Secretary of such Originator;
 
 
-12 -

--------------------------------------------------------------------------------

 
(b)          good standing certificates for each Originator issued as of a
recent date prior to the Original Closing Date by the Secretary of State of the
jurisdiction of such Originator’s organization and each other jurisdiction where
such Originator is required to be qualified to transact business, except where
the failure to be so qualified would not reasonably be expected to have a
Material Adverse Effect with respect to such Originator or the Buyer;
 
(c)          a certificate of the Secretary or Assistant Secretary of each
Originator certifying the names and true signatures of the officers authorized
on such Originator’s behalf to sign the Existing Agreement and the other Basic
Documents to be executed and delivered concurrently therewith by such Originator
(on which certificate the Servicer, the Buyer and the Agent (as the Buyer’s
assignee) may conclusively rely until such time as the Servicer, the Buyer and
the Agent (as the Buyer’s assignee) shall receive from such Originator a revised
certificate meeting the requirements of this clause (c));


(d)          the certificate of incorporation of each Originator (as amended to
the Original Closing Date), duly certified by the Secretary of State of the
jurisdiction of such Originator’s organization as of a recent date prior to the
Original Closing Date, together with a copy of the bylaws of such Originator as
amended to the Original Closing Date, each duly certified by the Secretary or
Assistant Secretary of such Originator;


(e)          proper financing statements (Form UCC1) that have been duly
authorized and name each Originator as the debtor/seller and the Buyer as the
buyer/assignor (and the Agent, for the benefit of the Lenders, as secured
party/assignee) of the Receivables generated by such Originator as may be
necessary or, in the Buyer’s or the Agent’s opinion, desirable under the UCC of
all appropriate jurisdictions to perfect the Buyer’s ownership or security
interest in such Receivables and the Related Rights in which an ownership or
security interest has been assigned to the Buyer hereunder;


(f)          a written report of the result of UCC and such other searches
conducted against such Persons, in such names, and in such jurisdictions as the
Buyer or the Agent (as the Buyer’s assignee) reasonably may require;


(g)          favorable opinions of counsel to the Originators, in form and
substance reasonably satisfactory to the Buyer and the Agent (as the Buyer’s
assignee);


(h)          a copy of the RPSA Subordinated Note in favor of each Originator,
duly executed by the Buyer; and


(i)          evidence (A) of the execution and delivery by each of the parties
thereto of each of the other Basic Documents to be executed and delivered by it
concurrently with, and in connection with, the Existing Agreement and (B) that
each of the conditions precedent to the execution, delivery and effectiveness of
such other Basic Documents had been satisfied to the Buyer’s and the Agent’s (as
the Buyer’s assignee) satisfaction.


SECTION 5.2          Certification as to Representations and Warranties.


(a)          Each Originator, by accepting the Purchase Price related to each
purchase of Receivables generated by such Originator, shall be deemed to have
certified that the representations and warranties of such Originator contained
in Article VI, as from time to time amended in accordance with the terms hereof,
and each of the representations and warranties set forth in the RLSA concerning
such Originator or the Receivables sold by such Originator under this Agreement,
are true and correct in all material respects (unless such representation or
warranty contains a materiality qualification and, in such case, such
representation and warranty shall be true and correct as made) on and as of such
day, with the same effect as though made on and as of such day (except for
representations and warranties which apply to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (unless such representation or warranty contains a materiality
qualification and, in such case, such representation and warranty shall be true
and correct as made) as of such earlier date).
 
 
-13 -

--------------------------------------------------------------------------------


 
(b)          The representations referenced in the immediately preceding
paragraph shall be continuing and shall remain in full force and effect until
the date of the final payment to the Buyer under RLSA Section 6.07.


SECTION 5.3          Additional Originators.


Additional Persons may be added as Originators hereunder, with the prior written
consent of the Buyer and the Agent (as the Buyer’s assignee), which consents may
be granted or withheld in their sole discretion (any such Person so added, an
“Additional Originator”); provided, that the following conditions are satisfied
or waived in writing by the Agent (as the Buyer’s assignee) on or before the
date of such addition:


(a)          the Servicer shall have given the Buyer and the Agent (as the
Buyer’s assignee) prior written notice of such proposed addition and the
identity of the proposed Additional Originator and shall have provided such
other information with respect to such proposed addition as the Buyer or the
Agent (as the Buyer’s assignee) may require;


(b)          such proposed Additional Originator shall have executed and
delivered to the Buyer and the Agent (as the Buyer’s assignee) a Joinder
Agreement in such form as the Buyer and the Agent (as the Buyer’s assignee)
reasonably may require (each such Joinder Agreement, a “US Joinder Agreement”);


(c)          such proposed Additional Originator shall have delivered to the
Buyer and the Agent (as the Buyer’s assignee) each of the documents with respect
to such Originator described in Section 5.1, in each case in form and substance
satisfactory to the Buyer and the Agent (as the Buyer’s assignee); and


(d)          no Event of Default, Potential Event of Default or Amortization
Event shall have occurred and be continuing.
 
SECTION 5.4          Conditions Precedent to Effectiveness of Amended Agreement.


The effectiveness of this Amended Agreement shall be conditioned upon the Buyer
and the Agent (as the Buyer’s assignee) having received, on or before the
Amendment Effective Date, the following, each (unless otherwise indicated) dated
the Amendment Effective Date, and each in form and substance satisfactory to the
Buyer and the Agent (as the Buyer’s assignee):
 
 
-14 -

--------------------------------------------------------------------------------

 
(a)          a copy of the resolutions of the board of directors of each
Originator approving this Amended Agreement and the other Basic Documents to be
executed and delivered by such Originator and the transactions contemplated
hereby and thereby, certified by the Secretary or Assistant Secretary of such
Originator;
 
(b)          for each Originator, (i) the certificate of incorporation of such
Originator (as amended to the Amendment Effective Date), duly certified by the
Secretary of State of the jurisdiction of such Originator’s organization as of a
recent date prior to the Amendment Effective Date, duly certified by the
Secretary or Assistant Secretary of such Originator, or (ii) a long-form good
standing certificate for such Originator issued as of a recent date by the
Secretary of State of the jurisdiction of such Originator’s organization
confirming that there have been no amendments, modifications, rescissions or
other changes to the certificate of incorporation of such Originator since the
date on which such Secretary of State certified the certificate of incorporation
delivered to the Buyer and the Agent (as the Buyer’s assignee) in connection
with the effectiveness of the Existing Agreement;
 
(c)          a certificate of the Secretary or Assistant Secretary of each
Originator certifying (i) the names and true signatures of the officers
authorized on such Originator’s behalf to sign this Agreement and the other
Basic Documents to be executed and delivered by such Originator (on which
certificate the Servicer, the Buyer and the Agent (as the Buyer’s assignee) may
conclusively rely until such time as the Servicer, the Buyer and the Agent (as
the Buyer’s assignee) shall receive from such Originator a revised certificate
meeting the requirements of this clause (c)) and (ii) that the copy of the
bylaws of such Originator, as certified by such Originator’s Secretary on the
Original Closing Date, constitutes a true, correct and complete copy of such
Originator’s bylaws as in effect on the Amendment Effective Date;


(d)          [reserved;]


(e)          favorable opinions of counsel to the Originators, in form and
substance reasonably satisfactory to the Buyer and the Agent (as the Buyer’s
assignee); and


(f)          evidence (A) of the execution and delivery by each of the parties
thereto of each of the other Basic Documents to be executed and delivered by it
in connection herewith and (B) that each of the conditions precedent to the
execution, delivery and effectiveness of such other Basic Documents has been
satisfied to the Buyer’s and the Agent’s (as the Buyer’s assignee) satisfaction.
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS


SECTION 6.1          Representations and Warranties.


In order to induce the Buyer to enter into this Agreement and to make purchases
hereunder, as described in Section 5.2, each Originator hereby represents and
warrants with respect to itself that each representation and warranty contained
in the RLSA concerning such Originator or the Receivables sold by such
Originator hereunder is true and correct, and hereby makes the further
representations and warranties set forth in this Article VI:
 
 
-15 -

--------------------------------------------------------------------------------

 
(a)          Organization and Good Standing.  Such Originator is duly organized,
validly existing and in good standing under the laws of its state of
organization, and has full power and authority under its organizational
documents and under applicable law to own its property and to conduct its
business as such property is currently owned and such business is currently
conducted.
 
(b)          Due Qualification.  Such Originator is duly qualified to do
business, is in good standing as a foreign entity and has obtained all necessary
licenses and approvals in all jurisdictions in which the conduct of its business
requires such qualification, licenses or approvals, except where the failure to
be so qualified would not reasonably be expected to have a Material Adverse
Effect with respect to such Originator or the Buyer.


(c)          Power and Authority; Due Authorization.  Such Originator has all
necessary power and authority to (A) execute and deliver this Agreement and the
other Basic Documents to which it is a party, (B) perform its obligations under
this Agreement and the other Basic Documents to which it is a party and (C)
convey an absolute true sale of (and an alternate grant of a security interest
in) the Receivables and the Related Rights to the Buyer on the terms and subject
to the conditions herein provided.  Such Originator has duly authorized by all
necessary action such conveyance or grant and the execution, delivery and
performance of, and the consummation of the transactions provided for in, this
Agreement and the other Basic Documents to which such Originator is a party.


(d)          Binding Obligations.  This Agreement and each of the other Basic
Documents to which such Originator is a party constitute legal, valid and
binding obligations of such Originator, enforceable against such Originator in
accordance with their respective terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.


(e)          No Conflict or Violation.  The execution, delivery and performance
of, and the consummation of the transactions contemplated by, this Agreement and
the other Basic Documents to which such Originator is a party, and the
fulfillment of the terms hereof and thereof, will not: (i) conflict with, result
in any breach of any of the terms or provisions of, or constitute (with or
without notice or lapse of time or both) a default under the organizational
documents of such Originator or any indenture, agreement, mortgage, deed of
trust, or other instrument to which such Originator is a party or by which such
Originator or any of its property is bound (including the Contracts related to
the Receivables originated by such Originator and to be sold or otherwise
conveyed (or purposed to be sold or otherwise conveyed) by such Originator
hereunder); (ii) result in the creation or imposition of any Adverse Claim upon
any of the Receivables or the Related Rights pursuant to the terms of any such
indenture, agreement, mortgage, deed of trust, or other instrument (other than
this Agreement and the other Basic Documents); or (iii) conflict with or violate
any applicable law.
 
 
-16 -

--------------------------------------------------------------------------------

 
(f)          Litigation and Other Proceedings.  (i) There is no action, suit,
proceeding or investigation pending or, to the best knowledge of such
Originator, threatened, against such Originator before any Governmental
Authority and (ii) such Originator is not subject to any order, judgment,
decree, injunction, stipulation or consent order of or with any Governmental
Authority that, in the case of either of the foregoing clauses (i) and (ii): (A)
asserts the invalidity of this Agreement or any other Basic Document; (B) seeks
to prevent the sale of any Receivable or Related Right by such Originator to the
Buyer, the ownership or acquisition by the Buyer of any Receivables or Related
Right or the consummation of any of the transactions contemplated by this
Agreement or any other Basic Document; (C) seeks any determination or ruling
that could materially and adversely affect the performance by such Originator of
its obligations under, or the validity or enforceability of, this Agreement or
any other Basic Document; or (D) individually or in the aggregate for all such
actions, suits, proceedings and investigations could reasonably be expected to
have a Material Adverse Effect with respect to such Originator or the Buyer.


(g)          No Consents.  Except where the failure to obtain or make such
authorization, consent, order, approval or action could not reasonably be
expected to have a Material Adverse Effect with respect to such Originator or
the Buyer, all consents of any other party (including of any Obligor with
respect to any Receivable to be sold or otherwise conveyed (or purported to be
sold or otherwise conveyed) by such Originator hereunder), and all
authorizations, consents, orders and approvals of, or other actions by, any
Governmental Authority, that are required to be obtained by such Originator in
connection with the sale of the Receivables and Related Rights to the Buyer
hereunder or the due execution, delivery and performance by such Originator of
this Agreement or any other Basic Document to which it is a party and the
consummation by such Originator of the transactions contemplated by this
Agreement and the other Basic Documents to which it is a party have been
obtained or made and are in full force and effect.


(h)          Margin Regulations.  Neither such Originator nor any of its
Affiliates is engaged, principally or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meanings of Regulations T, U and X of the Board of Governors
of the Federal Reserve System). No proceeds of any sale or other conveyance (or
purported sale or other conveyance) of Receivables hereunder will be used by
such Originator, directly or indirectly, to purchase or carry any margin stock
(other than repurchases by Volt from time to time of its outstanding common
stock).


(i)          Taxes.  Such Originator has (i) timely filed all tax returns
(federal, state and local) required to be filed by it and (ii) paid, or caused
to be paid, all taxes, assessments and other governmental charges, if any, other
than taxes, assessments and other governmental charges being contested in good
faith by appropriate proceedings and as to which adequate reserves have been
provided in accordance with GAAP, except where the failure to file or pay could
not reasonably be expected to result in a Material Adverse Effect with respect
to such Originator or the Buyer.


(j)          Solvency.  Such Originator is solvent and will not be rendered
insolvent by the transactions contemplated by this Agreement and the other Basic
Documents, and, after giving effect to such transactions: (i) such Originator
will not be engaged in any business or transaction, and not be about to engage
in any business or transaction, with an unreasonably small amount of capital
with which to engage in such business or transaction; (ii) such Originator will
not have intended to incur, or be incurring, debts or liabilities beyond its
ability to pay such debts and liabilities as they mature; (iii) the fair market
value of the property of such Originator will not be less than the total amount
required to pay the probable liabilities of such Originator on its total
existing debts and liabilities (including contingent liabilities) as they become
absolute and matured; and (iv) such Originator will be able to realize upon its
property and pay its debts and other liabilities, contingent obligations and
commitments as they mature and become due in the normal course of business. Such
Originator does not contemplate the commencement of insolvency, bankruptcy,
liquidation or consolidation proceedings or the appointment of a receiver,
liquidator, conservator, trustee or similar official in respect of such
Originator or any of its property.
 
 
-17 -

--------------------------------------------------------------------------------


 
(k)          Names and Location.  Except as described in Schedule III, such
Originator has not used any corporate names, trade names or assumed names since
the date occurring five calendar years prior to the Original Closing Date (five
calendar years prior to the date of its US Joinder Agreement, in the case of any
Additional Originator), other than its name set forth on the signature pages
hereto (or on the signature page to its US Joinder Agreement, in the case of any
such Additional Originator).  Such Originator is “located” (as such term is
defined in the applicable UCC) in the jurisdiction specified in Schedule I and,
since the date occurring five calendar years prior to the Original Closing Date
(five calendar years prior to the date of its US Joinder Agreement, in the case
of any Additional Originator), has not been so located in any other
jurisdiction.  Such Originator keeps its records concerning the Receivables only
at the address(es) set forth in Schedule II, as such address(es) may be updated
from time to time upon prior written notice to the Buyer and the Agent (as the
Buyer’s assignee).


(l)          Investment Company Act.  Such Originator (i) is not, and is not
controlled by, an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, and (ii) is not a “covered
fund” under Section 619 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the regulations promulgated thereunder.


(m)          No Material Adverse Effect.  Since October 30, 2016, there has been
no Material Adverse Effect with respect to such Originator.


(n)          Accuracy of Information.  All certificates, reports, Purchase
Reports, statements, documents and other information furnished to the Buyer, the
Agent (as the Buyer’s assignee) or any other Affected Party by or on behalf of
such Originator pursuant to any provision of this Agreement or any other Basic
Document, or in connection with or pursuant to any amendment or modification of,
or waiver under, this Agreement or any other Basic Document, are complete and
correct in all material respects on the date the same are furnished to the
Buyer, Agent (as the Buyer’s assignee) or other such Affected Party and, taken
as a whole, do not contain any material misstatement of fact or omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading.
 
(o)          Anti-Money Laundering/International Trade Law Compliance.  To such
Originator’s knowledge, no Obligor was an individual person, group, regime,
entity or thing listed or otherwise recognized as a specially designated,
prohibited, sanctioned or debarred person, group, regime, entity or thing, or
subject to any limitations or prohibitions (including but not limited to the
blocking of property or rejection of transactions), under any anti-terrorism law
(“Sanctioned Person”) at the time of the origination of any Receivable owing by
such Obligor and sold or otherwise conveyed (or purported to be sold or
otherwise conveyed) by such Originator pursuant to this Agreement prior to the
Purchase and Sale Termination Date owing by such Obligor.  Such Originator,
whether in its own right or through any third party, (i) does not have any of
its property in any country subject to a sanctions program maintained under any
anti-terrorism law (each a “Sanctioned Country”) or in the possession, custody
or control of a Sanctioned Person in violation of any anti-terrorism law; (ii)
does no business in or with, and does not derive any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any anti-terrorism law; and (iii) does not engage in any
dealings or transactions prohibited by any anti-terrorism law.
 
 
-18 -

--------------------------------------------------------------------------------


 
(p)          Perfection Representations.


(i)          This Agreement creates a valid and continuing ownership interest or
security interest (as defined in the applicable UCC which, for avoidance of
doubt, includes both (1) an interest in personal property which secures payment
or performance of an obligation and (2) an ownership interest of a buyer of an
account or payment intangible) in the Originator’s right, title and interest in,
to and under the Receivables and Related Rights originated by such Originator
that are to be sold or otherwise conveyed (or purported to be sold or otherwise
conveyed) by such Originator hereunder, which ownership interest or security
interest, upon the creation of each new Receivable sold or otherwise conveyed or
purported to be sold or otherwise conveyed hereunder, and on the Original
Closing Date (in the case of all then-existing Receivables) (A) has been
perfected and is enforceable against creditors of and purchasers from such
Originator and (B) will be free of all Adverse Claims of such Originator or
Persons claiming through such Originator.


  (ii)          The Receivables originated by such Originator and to be sold or
otherwise conveyed (or purported to be sold or otherwise conveyed) by such
Originator hereunder constitute “accounts” within the meaning of Article 9 of
the UCC.


  (iii)          At the time of such Originator’s sale or other conveyance (or
purported sale or other conveyance) hereunder of any Receivable (and Related
Rights), such Originator owns and has good and marketable title to such
Receivables (and Related Rights), free and clear of any Adverse Claim (other
than Permitted Liens).


  (iv)          All appropriate financing statements (including any applicable
amendments and continuations) have been filed in each filing office in the
appropriate jurisdictions necessary under applicable law in order to perfect
(and continue the perfection of) the sale or other conveyance to the Buyer of
(and to protect the Buyer’s ownership interest in) the Receivables and Related
Rights to be sold or otherwise conveyed (or purported to be sold or otherwise
conveyed) by such Originator hereunder against all creditors of and purchasers
from such Originator, and all filing fees and taxes, if any, payable in
connection with such filings have been paid in full.
 
 
-19 -

--------------------------------------------------------------------------------

 
  (v)          Other than the ownership interest or security interest granted to
the Buyer pursuant to this Agreement, such Originator has not pledged, assigned,
sold, granted a security interest in, or otherwise conveyed any of the
Receivables originated by such Originator or Related Rights to be sold or
otherwise conveyed (or purported to be sold or otherwise conveyed) by such
Originator hereunder except: (A) as permitted by this Agreement and the other
Basic Documents; and (B) any such prior conveyances having no continuing effect
and as to which any lien or security interest in the conveyed Receivables and
Related Rights, other than any such lien or security interest in favor of the
Buyer (or the Agent, as the Buyer’s assignee), has been released.  Such
Originator has not authorized the filing of, and is not aware of, any financing
statements filed against such Originator that include a description of
collateral covering the Receivables originated by such Originator and Related
Rights to be sold or otherwise conveyed (or purported to be sold or otherwise
conveyed) by such Originator hereunder, other than any financing statement (X)
in favor of the Buyer (or the Agent, as the Buyer’s assignee), or (Y) that has
been terminated or amended (or is being concurrently terminated or amended) to
reflect the release of any security interest in such Receivables and Related
Rights.  Such Originator is not aware of any judgment lien, ERISA lien or tax
lien filings against such Originator.


  (vi)          The representations contained in this Section 6.1(p) shall be
continuing, and shall remain in full force and effect until the date of the
final payment to the Buyer under RLSA Section 6.07.


(q)          Ordinary Course of Business.  If (but only to the extent that) the
sale of any property described herein is not characterized by a court or other
Governmental Authority as a true sale, then each remittance of Collections by
such Originator to the Buyer under this Agreement will have been (i) in payment
of a debt incurred by such Originator in the ordinary course of business or
financial affairs of such Originator and the Buyer and (ii) made in the ordinary
course of business or financial affairs of such Originator and the Buyer.


(r)          Compliance with Law.  Such Originator has complied with all
applicable laws to which it may be subject, except to the extent that any
failure to so comply could not reasonably be expected to have a Material Adverse
Effect with respect to such Originator or the Buyer.


(s)          Bulk Sales Act.  No transaction contemplated by this Agreement
requires compliance by such Originator with any bulk sales act or similar law.


(t)          Eligible Receivables.  Each Receivable to be sold or otherwise
conveyed (or purported to be sold or otherwise conveyed) by such Originator
hereunder, other than any Receivable designated as not being an Eligible
Receivable by the applicable Originator (or by the Servicer on behalf of such
Originator), is an Eligible Receivable on the date of such sale or other
conveyance.


(u)          Opinions.  The facts regarding such Originator, the Receivables to
be sold or otherwise conveyed (or purported to be sold or otherwise conveyed) by
it hereunder, the Related Security and the related matters set forth or assumed
in each of the opinions of counsel delivered in connection with this Agreement
and the other Basic Documents are true and correct in all material respects.
 
 
-20 -

--------------------------------------------------------------------------------

 
(v)          Other Basic Documents.  Each representation and warranty in the
RLSA made by or with respect to such Originator or the Receivables to be sold or
otherwise conveyed (or purported to be sold or otherwise conveyed) by such
Originator hereunder, or made by such Originator in any other Basic Document to
which such Originator is a party, is true and correct in all material respects
(unless such representation or warranty contains a materiality qualification
and, in such case, such representation or warranty shall be true and correct as
made) as of the date when made or deemed made.


(w)          Servicing Programs.  No license or approval is required for the use
by the Buyer, the Agent (as the Buyer’s assignee), the Servicer or any
Sub-Servicer of any software or other computer program used by such Originator
or any prior servicer or subservicer in the servicing of the Receivables to be
sold or otherwise conveyed (or purported to be sold or otherwise conveyed) by
such Originator hereunder, other than: (A) those which have been obtained and
are in full force and effect; and (B) those the failure of which to obtain would
not reasonably be expected to have (1) a Servicer Event of Default or a
Potential Servicer Event of Default, or (2) a Material Adverse Effect with
respect to such Originator or the Buyer.


(x)          Valid Sale.  Immediately preceding its sale or other conveyance (or
purported sale or other conveyance) of each Receivable (and the Related Rights)
hereunder, such Originator was the owner of such Receivable and Related Rights
free and clear of any Adverse Claims (other than Permitted Liens), and each sale
or other conveyance (or purported sale or other conveyance) of Receivables (and
the Related Rights) made by such Originator pursuant to this Agreement shall
constitute a valid sale, transfer and assignment of all of such Originator’s
right, title and interest in, to and under such Receivables and Related Rights
to the Buyer, free and clear of any Adverse Claims (other than Permitted Liens),
enforceable against creditors of, and purchasers from, such Originator, except
(i) as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.  In any bankruptcy proceeding of
such Originator, the Receivables (and the Related Rights) to be sold or
otherwise conveyed (or purported to be sold or otherwise conveyed) by such
Originator hereunder would not constitute property of the bankruptcy estate of
such Originator.


(y)          Financial Condition.  The financial statements of Volt and its
consolidated subsidiaries furnished from time to time under the RLSA present
fairly in all material respects the consolidated financial position of such
Originator (as contained therein) as at and for the period ended on respective
date therein referenced, all in accordance with GAAP, subject, in the case of
interim financial statements, to (i) adjustments of the type which would occur
as a result of a year-end audit and (ii) the absence of notes.
 
(z)          Reliance on Separate Legal Identity.  Such Originator acknowledges
that the Agent and each of the Lenders are entering into the Basic Documents to
which they are parties in reliance upon the Buyer’s identity as a legal entity
separate from such Originator.
 
(aa)          Credit and Collection Policies and Procedures.  Such Originator
has complied in all material respects with the Credit and Collection Policies
and Procedures with regard to each Receivable (and related Contract) to be sold
or otherwise conveyed (or purported to be sold or otherwise conveyed) by such
Originator hereunder.
 
(bb)          Adverse Change in Receivables.  At the time of any sale or other
conveyance hereunder of Receivables originated by such Originator, and except as
otherwise then or theretofore disclosed to the Buyer or the Servicer, there has
been no material adverse change in either the collectability or the payment
history of such Receivables.
 
-21 -

--------------------------------------------------------------------------------

 
(cc)          No Fraudulent Conveyance.  No sale or other conveyance of
Receivables (and the Related Rights) made by such Originator pursuant to this
Agreement constitutes a fraudulent transfer or fraudulent conveyance under any
applicable law or is otherwise void or voidable under any applicable law (or
otherwise) for any other reason.


(dd)          Nature of Receivables.  All Receivables sold or purportedly sold
by such Originator hereunder: (i) were originated by such Originator in the
ordinary course of its business, (ii) were sold to Buyer for fair consideration
and reasonably equivalent value and (iii) represent all or a portion of the
purchase price for merchandise, insurance or services within the meaning of
Section 3(c)(5)(A) of the Investment Company Act of 1940, as amended.


(ee)          Intent of Originator.  Such Originator has not sold or otherwise
conveyed (or purported to sell or otherwise convey) any interest in any
Receivable (or the Related Rights) to the Buyer with any intent to hinder, delay
or defraud any of such Originator’s creditors or any other person.


SECTION 6.2          Reaffirmation of Representations and Warranties by each
Originator.


Each Originator shall be deemed to have made the certifications referenced in
Section 5.2 at the times, and subject to the terms and conditions, specified in
that section.


ARTICLE VII
COVENANTS OF THE ORIGINATORS


SECTION 7.1          Covenants.


Each Originator will, unless the Buyer or the Agent (as the Buyer’s assignee)
shall otherwise consent in writing, perform the following covenants:


(a)          Existence.  Such Originator shall remain duly organized and validly
existing in good standing under the laws of its state of organization, and shall
obtain and preserve its qualification to do business in each jurisdiction in
which such qualification shall be necessary to protect the validity and
enforceability of this Agreement, the other Basic Documents to which such
Originator is a party, and the Receivables (and Related Rights) to be sold or
otherwise conveyed (or purported to be sold or otherwise conveyed) by such
Originator hereunder.
 
(b)          Financial Reporting.  Each Originator will maintain a system of
accounting established and administered in accordance with GAAP, and each
Originator shall furnish to the Servicer such information as the Servicer may
from time to time reasonably request relating to such system.
 
-22 -

--------------------------------------------------------------------------------

 

(c)          Notices.  Such Originator will notify the Servicer in writing of
any of the following events promptly upon a Senior Officer of such Originator
learning of the occurrence thereof, with such notice describing the same, and if
applicable, the steps being taken by such Originator with respect thereto:


(i)          Termination Event or Potential Termination Event.  Notice of the
occurrence of any Termination Event or Potential Termination Event that has
occurred and is continuing.


(ii)          Representations and Warranties.  The failure of any representation
or warranty made or deemed to be made by such Originator under this Agreement or
any other Basic Document to be true and correct in any material respect when
made or deemed made.


(iii)          Litigation.  The institution of any litigation, arbitration
proceeding or governmental proceeding against or involving such Originator that
could reasonably be expected to have a Material Adverse Effect with respect to
such Originator or the Buyer.


(iv)          Adverse Claim.  (A) Any Person claiming through such Originator
shall obtain an Adverse Claim upon any Receivables (or Related Rights) sold or
otherwise conveyed (or purported to be sold or otherwise conveyed) by such
Originator hereunder, or (B) any Obligor shall receive any change in payment
instructions (from a Person other than the Servicer or the Agent) with respect
to any Receivables sold or otherwise conveyed (or purported to be sold or
otherwise conveyed) by such Originator hereunder.


(v)          Name Changes, Etc.  At least thirty (30) days’ prior notice (or
such shorter period of time as may be agreed by the Agent in its sole
discretion) before any change described in Section 7.1(l).


(vi)          Change in Accountants or Accounting Policy.  Any change in (i) the
external accountants of such Originator or (ii) any material accounting policy
of such Originator that is relevant to the transactions contemplated by this
Agreement or any other Basic Document (it being understood that any change to
the manner in which such Originator accounts for the Receivables shall be deemed
“material” for such purpose).


(vii)          Material Adverse Change.  Any material adverse change in the
business, operations, property or financial or other condition of such
Originator, whether or not the same otherwise would constitute a Material
Adverse Effect with respect to such Originator or the Buyer.
 
(d)          Conduct of Business.  Such Originator will carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is currently conducted and will do all things necessary to
remain duly organized, validly existing and in good standing as a domestic
organization in its jurisdiction of organization and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted if the failure to have such authority could reasonably be expected to
have a Material Adverse Effect with respect to such Originator or the Buyer.
 
 
-23 -

--------------------------------------------------------------------------------

 
(e)          Compliance with Laws.  Such Originator will comply with all
applicable laws to which it may be subject if the failure to comply could
reasonably be expected to have a Material Adverse Effect with respect to such
Originator or the Buyer.


(f)          Furnishing of Information and Inspection of Receivables.  Such
Originator will cooperate with the Buyer and the Servicer in furnishing the
information, and permitting the inspections, required under the RLSA.


(g)          Payments on Receivables, US Lockbox Account.  Such Originator (or
the Servicer or a Sub-Servicer on its behalf) will, at all times, instruct all
Obligors to deliver payments on the Receivables sold or otherwise conveyed (or
purported to be sold or otherwise conveyed) by such Originator hereunder to the
US Check Delivery Address or to the US Lockbox Account (or as otherwise directed
by the Servicer with the consent of the Agent (as the Buyer’s assignee)).  Such
Originator (or the Servicer or a Sub-Servicer on its behalf) will maintain, at
all times, such books and records as may be necessary to identify Collections
received from time to time such Receivables.  If, notwithstanding the
instructions given to Obligors as described above, any payments or other
Collections on any Receivables sold or otherwise conveyed (or purported to be
sold or otherwise conveyed) by such Originator hereunder are received by such
Originator, such Originator shall hold such payments in trust for the benefit of
the Buyer and the Agent (as the Buyer’s assignee) and shall promptly (and in any
event within one (1) Business Day after receipt) remit such payments to the
US Check Delivery Address or to the US Lockbox Account.  Such Originator shall
not cause (or direct that) funds other than Collections on Receivables sold or
otherwise conveyed (or purported to be sold or otherwise conveyed) by such
Originator hereunder be deposited into the US Lockbox Account.


(h)          Sales, Liens, Etc.  Except as otherwise provided in this Agreement
or permitted under the RLSA, such Originator will not sell, assign (by operation
of law or otherwise) or otherwise dispose of, or create or suffer to exist any
Adverse Claim (claiming through such Originator) upon or with respect to any
Receivable (or Related Rights).


(i)          Extension or Amendment of Receivables.  Except as otherwise
permitted by the RLSA, such Originator will not, directly or indirectly, alter
the delinquency status or adjust the Outstanding Balance or otherwise modify the
terms of any Receivable sold or otherwise conveyed (or purported to be sold or
otherwise conveyed) by such Originator hereunder or amend, modify or waive any
term or condition of any related Contract.  Such Originator shall, at its
expense, timely and fully perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Receivables sold or otherwise conveyed (or purported to
be sold or otherwise conveyed) by such Originator hereunder, and timely and
fully comply with the Credit and Collection Policies and Procedures with regard
to each such Receivable and the related Contract; and the exercise by the Buyer
of its rights under this Agreement shall not relieve either Originator of such
obligations.
 
(j)          Change in Credit and Collection Policies and Procedures.  Such
Originator will not make any material change in the Credit and Collection
Policies and Procedures without prior written consent of the Agent (as the
Buyer’s assignee), except for any such changes otherwise permitted under the
RLSA.  Promptly following any change in the Credit and Collection Policies and
Procedures, such Originator will deliver a copy of the updated Credit and
Collection Policies and Procedures to the Buyer and the Agent (as the Buyer’s
assignee), to the extent the Servicer has not already done so.
-24 -

--------------------------------------------------------------------------------

 
(k)          Identifying of Records.  Such Originator shall identify (or cause
the Servicer to identify) its master data processing records relating to
Receivables sold or otherwise conveyed (or purported to be sold or otherwise
conveyed) by such Originator hereunder (and, to the extent applicable, related
Contracts) with a legend that indicates that such Receivables have been sold to
the Buyer in accordance with this Agreement and pledged by the Buyer to the
Agent in accordance with the RLSA.


(l)          Fundamental Changes.  Such Originator shall not make any change in
its name or location of organization or any other change in its identity or
corporate structure that could impair or otherwise render any UCC financing
statement filed in connection with this Agreement or the RLSA “seriously
misleading” as such term (or similar term) is used in the applicable UCC, in
each case unless the Buyer, the Servicer and the Agent each have received 30
days’ prior notice thereof (or such shorter period of time as may be agreed by
the Agent in its sole discretion) and complied with such Perfection and related
matters as may be required under the RLSA or as the Agent otherwise reasonably
may request pursuant to Section 8.3.


(m)          Books and Records.  Such Originator shall maintain and implement
(or cause the Servicer to maintain and implement) administrative and operating
procedures (including an ability to recreate records evidencing Receivables sold
or otherwise conveyed (or purported to be sold or otherwise conveyed) by such
Originator hereunder (and related Contracts) in the event of the destruction of
the originals thereof), and keep and maintain (or cause the Servicer to keep and
maintain) all documents, books, records, computer tapes and disks and other
information reasonably necessary or advisable for the collection of such
Receivables (including records adequate to permit the daily identification of
such Receivables and all Collections of and adjustments to such Receivables).


(n)          Security Interest, Etc.  Such Originator shall (and shall cause the
Servicer to), at such Originator’s expense, take all action necessary or
reasonably desirable to establish and maintain a valid and enforceable first
priority perfected true sale of the Receivables (and Related Rights) sold or
otherwise conveyed (or purported to be sold or otherwise conveyed) hereunder by
such Originator to the Buyer and a first priority perfected security interest in
the Receivables (and the Related Rights) as granted by the Buyer to the Agent
under the RLSA, in each case free and clear of any Adverse Claim claiming
through such Originator.  The foregoing shall include the taking of such actions
as may be necessary or desirable to perfect, protect or more fully evidence the
aforesaid interests as the Agent (as the Buyer’s assignee) may reasonably
request. Notwithstanding anything to the contrary contained in this Agreement,
such Originator shall not have any authority, directly or indirectly, to file a
termination, partial termination, release, partial release or other amendment to
any financing statement filed in connection with the transactions contemplated
by this Agreement or the RLSA, without the prior written consent of the Agent.
 
 
-25 -

--------------------------------------------------------------------------------


 
(o)          Further Assurances.  Such Originator hereby authorizes and hereby
agrees from time to time, at its own expense, promptly to execute (if necessary)
and deliver all such further instruments and documents, and to take all such
further actions, that may be necessary or desirable, or that the Buyer or the
Agent (as the Buyer’s assignee) may reasonably request, to perfect, protect or
more fully evidence purchases made hereunder and/or the security interest
granted pursuant to the RLSA or any other Basic Document, or to enable the Buyer
or the Agent (as the Buyer’s assignee) to exercise and enforce their respective
rights and remedies under this Agreement or any other Basic Document.  Without
limiting the foregoing, such Originator hereby authorizes, and will, upon the
request of the Buyer or the Agent (as the Buyer’s assignee), at such
Originator’s own expense, execute (if necessary) and file such financing
statements or continuation statements, or amendments thereto, and such other
instruments and documents, that may be necessary or desirable, or that the Buyer
or Agent (as the Buyer’s assignee) may reasonably request, to perfect, protect
or evidence any of the foregoing.


(p)          Mergers, Acquisitions, Sales, Etc.  Such Originator shall not (i)
be a party to any merger, consolidation or other restructuring that would
violate any provision of the RLSA and, in any event, without having provided the
Buyer, the Servicer and the Agent with 30 days’ prior notice thereof (or such
shorter period of time as may be agreed by the Agent in its sole discretion) and
complied with such Perfection and related matters as may be required under the
RLSA or as the Agent otherwise reasonably may request pursuant to Section 8.3,
or (ii) directly or indirectly sell, transfer, assign, convey or lease (A)
whether in one or a series of transactions, all or substantially all of its
assets or (B) any Receivables or any interest therein (other than pursuant to
this Agreement).


(q)          Frequency of Billing.  Such Originator shall prepare and deliver
(or cause to be prepared and delivered) invoices with respect to all Receivables
sold or otherwise conveyed (or purported to be sold or otherwise conveyed) by
such Originator hereunder in accordance with the Credit and Collection Policies
and Procedures, but in any event no less frequently than as required under the
Contracts related to such Receivables.


(r)          Receivables Not to Be Evidenced by Promissory Notes or Chattel
Paper.  Such Originator shall take reasonable steps to avoid any Receivable sold
or otherwise conveyed (or purported to be sold or otherwise conveyed) by such
Originator hereunder to be or become evidenced by any “instrument” or “chattel
paper” (as defined in the applicable UCC).  In the event that any such
Receivable nevertheless shall be or become so evidenced, then such Originator
shall promptly notify the Buyer and the Agent (as the Buyer’s assignee) and
deliver such instrument or chattel paper to the Agent (with such indorsements,
if any, as the Agent reasonably may require).
 
(s)          Insurance.  Such Originator will maintain in effect, at such
Originator’s expense, such casualty and liability insurance as such Originator
deems appropriate in its good faith business judgment.
 
(t)          RPSA Subordinated Notes, Etc.  Such Originator will not sell,
assign (by operation of law or otherwise) or otherwise dispose of, or grant any
option with respect to, or create or suffer to exist any Adverse Claim upon
(including the filing of any financing statement) or with respect to, the RPSA
Subordinated Note issued to such Originator.
 
(u)          Risk Retention.  Such Originator undertakes to acquire on the
Amendment Effective Date, and hold on an ongoing basis for so long as any RPSA
Subordinated Note remains outstanding, a material net economic interest of not
less than 5.0 percent (5.0%) of the nominal value of the securitised exposures
through retention of the first loss tranche in the Receivables sold (or
purported to be sold) hereunder by way of deferred purchase price (the “Risk
Retention”).  Such Originator further agrees not to sell, hedge or otherwise
mitigate its credit risk under or associated with the Risk Retention, except to
the extent permitted by the Securitisation Regulation EU 2017-2402.
-26 -

--------------------------------------------------------------------------------

 
SECTION 7.2          Separateness Covenants.


Each Originator hereby acknowledges that this Agreement and the other Basic
Documents are being entered into in reliance upon the Buyer’s identity as a
legal entity separate from such Originator and its other Affiliates.  Therefore,
from and after the Original Closing Date, each Originator shall take all
reasonable steps necessary to make it apparent to third Persons that the Buyer
is an entity with assets and liabilities distinct from those of such Originator,
and is not a division of such Originator.  Without limiting the generality of
the foregoing and in addition to and consistent with the other covenants set
forth herein, such Originator shall take such actions as shall be required in
order that:


(a)          such Originator shall not be involved in the day to day management
of the Buyer;


(b)          such Originator shall maintain separate corporate records and books
of account from the Buyer and otherwise will observe corporate formalities and
have a separate area from the Buyer for its business (which may be located at
the same address as the Buyer and, to the extent that it and the Buyer have
offices in the same location, there shall be a fair and appropriate allocation
of overhead costs between them, and each shall bear its fair share of such
expenses);


(c)          the financial statements and books and records of such Originator
shall be prepared so as to reflect, and shall reflect, the separate existence of
the Buyer;


(d)          unless (but only to the extent) otherwise permitted by the RLSA,
(i) such Originator shall maintain its property (including deposit accounts)
separately from the property (including deposit accounts) of the Buyer and (ii)
such Originator’s property, and records relating thereto, have not been, are
not, and shall not be, commingled with those of the Buyer;
 
(e)          such Originator shall not act as an agent for the Buyer (except in
the capacity of a Sub-Servicer, to the extent (if ever) hereafter engaged in
such capacity in accordance with the Basic Documents);
 
(f)          such Originator shall not conduct any of the business of the Buyer
in its own name (except in the capacity of a Sub-Servicer, to the extent (if
ever) hereafter engaged in such capacity in accordance with the Basic
Documents);
 
 
(g)          such Originator shall not pay any liabilities of the Buyer out of
its own funds or assets;
 
(h)          such Originator shall maintain an arm’s-length relationship with
the Buyer;
 
(i)          such Originator shall not assume or guarantee or become obligated
for the debts of the Buyer or hold out its credit as being available to satisfy
the obligations of the Buyer;
-27 -

--------------------------------------------------------------------------------

 
(j)          such Originator shall not acquire obligations of the Buyer (other
than the RPSA Subordinated Note of such Originator);
 
(k)          such Originator shall allocate fairly and reasonably overhead or
other expenses that are properly shared with the Buyer, including shared office
space;


(l)          such Originator shall identify and hold itself out as a separate
and distinct entity from the Buyer;


(m)          such Originator shall correct any known misunderstanding respecting
its separate identity from the Buyer;


(n)          except under or as contemplated by the RLSA or this Agreement, such
Originator shall not enter into, or be a party to, any transaction with the
Buyer, except in the ordinary course of its business and on terms which are
intrinsically fair and not less favorable to the Buyer than would be obtained in
a comparable arm’s-length transaction with an unrelated third party;


(o)          such Originator shall not pay the salaries of the Buyer’s employees
(if any); and


(p)          to the extent not already covered in paragraphs (a) through (o)
above, such Originator shall comply and/or act in accordance with all of the
other separateness covenants set forth in the Buyer’s operating agreement or in
the RLSA, in each case to the extent applicable to such Originator.


ARTICLE VIII
ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF RECEIVABLES


SECTION 8.1          Rights of the Buyer.


Each Originator hereby authorizes the Buyer and the Servicer, and their
respective designees or assignees under this Agreement or the RLSA (including
the Agent), to take any and all steps in such Originator’s name necessary or
desirable, in their respective determination, to collect all amounts due under
any and all Receivables sold or otherwise conveyed (or purported to be sold or
otherwise conveyed) by such Originator hereunder, including endorsing the name
of such Originator on checks and other instruments representing Collections and
enforcing such Receivables and the provisions of the related Contracts that
concern payment and/or enforcement of rights to payment; provided, however, the
Agent shall not take any of the foregoing actions unless a Termination Event or
an Event of Default has occurred and is continuing.
 
 
-28 -

--------------------------------------------------------------------------------

 
SECTION 8.2          Responsibilities of the Originators.


Anything herein to the contrary notwithstanding:
 
(a)          Each Originator shall perform its obligations hereunder, and the
exercise by the Buyer or its designee of its rights hereunder shall not relieve
such Originator from such obligations.
 
(b)          None of the Buyer, the Servicer, any Sub-Servicer (other than in
its capacity as an Originator, if applicable) or the Agent shall have any
obligation or liability to any Obligor or any other third Person with respect to
any Receivables sold or otherwise conveyed (or purported to be sold or otherwise
conveyed) by the Originators hereunder, any Contracts related thereto or any
other related agreements, nor shall any of them be obligated to perform any of
the obligations of such Originator thereunder.


(c)          Each Originator hereby grants to the Buyer and the Agent (as the
Buyer’s assignee) an irrevocable power-of-attorney, with full power of
substitution, coupled with an interest, during the occurrence and continuation
of an Event of Default to take in the name of such Originator all steps
necessary or advisable to endorse, negotiate or otherwise realize on any writing
or other right of any kind held or transmitted by such Originator or transmitted
or received by the Buyer or the Agent (whether or not from such Originator) in
connection with any Receivables sold or otherwise conveyed (or purported to be
sold or otherwise conveyed) by such Originator hereunder (or any Related
Rights).


SECTION 8.3          Further Action Evidencing Purchases.


Each Originator agrees that from time to time, at its expense, it will promptly
execute and deliver all further instruments and documents, and take all further
action that the Buyer, the Servicer, any Sub-Servicer or the Agent (as the
Buyer’s assignee) may reasonably request in order to perfect, protect or more
fully evidence the Receivables sold or otherwise conveyed (or purported to be
sold or otherwise conveyed) by such Originator hereunder (and Related Rights),
or to enable the Buyer and the Agent (as the Buyer’s assignee) to exercise or
enforce any of its rights hereunder or under any other Basic Document.


SECTION 8.4          Application of Collections.


Any payment by an Obligor in respect of any indebtedness or other monetary
obligation owed by such Obligor to any Originator shall, except as otherwise
specified by such Obligor or required by contract or applicable law and unless
otherwise instructed by the Servicer (with the prior written consent of the
Agent (as the Buyer’s assignee)) or the Agent, be applied as a Collection of any
Receivable or Receivables of such Obligor sold or otherwise conveyed (or
purported to be sold or otherwise conveyed) by such Originator hereunder to the
extent of any amounts then due and payable thereunder (such application to be
made starting with the oldest outstanding Receivable or Receivables) before
being applied to any other indebtedness or other monetary obligation of such
Obligor.
 
 
-29 -

--------------------------------------------------------------------------------

 
SECTION 8.5          Performance of Obligations.


Each Originator shall (i) perform all of its obligations under the Contracts
related to the Receivables to be sold or otherwise conveyed (or purported to be
sold or otherwise conveyed) by such Originator hereunder to the same extent as
if interests in such Receivables had not been transferred hereunder, and the
exercise by the Buyer or the Agent (as the Buyer’s assignee) of its rights
hereunder shall not relieve any Originator from any such obligations and (ii)
pay when due any taxes, including any sales taxes payable in connection with the
Receivables generated by such Originator and their creation and satisfaction.
ARTICLE IX
TERMINATION EVENTS


SECTION 9.1          Termination Events.


Each of the following events or occurrences described in this Section 9.1 shall
constitute a “Termination Event” (each event which with notice or the passage of
time or both would become a Termination Event being referred to herein as a
“Potential Termination Event”):


(a)          the Amortization Date shall have occurred;


(b)          any Originator shall fail to make when due any payment or deposit
to be made by such Originator under this Agreement or any other Basic Document
to which it is a party and such failure shall remain unremedied for two (2)
Business Days;


(c)          any representation or warranty made or deemed to be made by any
Originator (or any of its officers) under or in connection with this Agreement
or in any other Basic Document to which such Originator is a party or in any
other written information or report (insofar as pertaining to such Originator)
by the Buyer or the Servicer to the Agent shall be untrue or incorrect in any
material respect when made and, if capable of correction, shall not be corrected
within thirty (30) days after any Senior Officer of such Originator has
knowledge thereof or after written notice of such failure shall have been given
by the Agent to the Buyer and the Servicer; provided that, if such breach is
incapable of being cured, such thirty (30) day grace period shall not apply; and
provided, further that if any breach described above is cured in the manner
provided in Section 4.5, or by the Originator’s making of an indemnification
payment under Section 10.1 on account of such breach, in each case in accordance
with this Agreement (and as and to the extent permitted under the RLSA), such
breach shall not constitute a Termination Event;
 
(d)          any Originator shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement or any other Basic Document to
which it is a party on its part to be performed or observed and such continues
unremedied for more than thirty (30) days after any Senior Officer of such
Originator has knowledge thereof or after written notice of such failure shall
have been given by the Agent to the Buyer and the Servicer;


(e)          any Event of Bankruptcy shall occur with respect to any Originator;
or
 
 
-30 -

--------------------------------------------------------------------------------

 
(f)          the Buyer (and not the Servicer), upon the occurrence and during
the continuation of a “Termination Event” under that certain Receivables
Purchase and Sale Agreement, dated as of the Amendment Effective Date, among
Volt Consulting Group Limited, Volt Europe Limited, Volt and the Buyer (as
amended, restated, supplemented or otherwise modified from time to time, the “UK
RPSA”), shall have declared the Purchase Facility (as defined in the UK RPSA)
terminated as provided in Section 9.2(a) of the UK RPSA.
 
SECTION 9.2          Remedies.


(a)          Optional Termination.  Upon the occurrence and during the
continuation of a Termination Event, the Buyer (and not the Servicer), with the
prior written consent of the Agent, shall have the option, by notice to the
Originators (with a copy to the Agent and the Lenders), to declare the Purchase
Facility terminated.


(b)          Remedies Cumulative.  Upon any termination of the Purchase Facility
pursuant to Section 9.2(a), the Buyer and the Agent (as Buyer’s assignee) shall
have, in addition to all other rights and remedies under this Agreement, all
other rights and remedies provided under the UCC of each applicable jurisdiction
and other applicable laws, which rights shall be cumulative.




ARTICLE X
INDEMNIFICATION


SECTION 10.1          Indemnities by Originators.


(a)          Without limiting any other rights that the Buyer or the Agent (as
the Buyer’s assignee) may have hereunder or under applicable law, and except to
the extent of matters addressed in accordance with Section 4.5, each Originator
hereby agrees to indemnify the Buyer, the Agent (as the Buyer’s assignee) and
each Lender (as the principals for whom the Agent is acting as agent), and each
of their respective officers, directors, employees and agents (each of the
foregoing Persons being individually called an “RPSA Indemnified Party”),
forthwith on demand by the Borrower (in the case of the Buyer and its officers,
directors, employees and agents) or the Agent (as to each other RPSA Indemnified
Party), from and against any and all damages, claims, losses, judgments,
liabilities, penalties and related reasonable costs and expenses (including
reasonable attorneys’ fees) awarded against or incurred by any of them arising
out of, relating to or in connection with:
 
(i)          the transfer by such Originator of any interest in any Receivable
sold or otherwise conveyed (or purported to be sold or otherwise conveyed) by
such Originator hereunder (other than the transfer thereof hereunder);
 
(ii)          any representation, warranty or statement made or deemed made by
such Originator (or any of its respective officers) under or in connection with
this Agreement which shall have been untrue or incorrect when made or deemed
made;
 
(iii)          the failure by such Originator to comply with the terms of any
Basic Document to which such Originator is a party or with any applicable law
with respect to any Receivable sold or otherwise conveyed (or purported to be
sold or otherwise conveyed) by such Originator hereunder or the related
Contract; or the failure of any Receivable sold or otherwise conveyed (or
purported to be sold or otherwise conveyed) by such Originator hereunder (or the
related Contract) to conform to any such applicable law;
 
 
-31 -

--------------------------------------------------------------------------------

 
(iv)          the lack of an enforceable ownership interest, or a first priority
perfected lien, in the Receivables (and all Related Security) sold or otherwise
conveyed (or purported to be sold or otherwise conveyed) by such Originator
hereunder against all Persons (including any bankruptcy trustee or similar
Person), in either case, free and clear of any Adverse Claim (other than
Permitted Liens);


(v)          the failure to have filed, or any delay in filing, financing
statements, financing statement amendments, continuation statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other applicable laws with respect to any Receivable sold or otherwise conveyed
(or purported to be sold or otherwise conveyed) by such Originator hereunder;


(vi)          any dispute, claim, offset or defense (other than discharge in
bankruptcy) of the Obligor to the payment of any Receivable sold or otherwise
conveyed (or purported to be sold or otherwise conveyed) by such Originator
hereunder (including a defense based on such Receivable or the related Contract
not being a legal, valid and binding obligation of such Obligor enforceable
against such Obligor in accordance with its terms) or any other claim resulting
from or relating to collection activities with respect to such Receivable;


(vii)          any failure of such Originator (A) to perform any its duties or
obligations in accordance with the provisions hereof and of each other Basic
Document to which such Originator is a party and related to Receivables sold or
otherwise conveyed (or purported to be sold or otherwise conveyed) by such
Originator hereunder or (B) to timely and fully comply with the Credit and
Collection Policies and Procedures in regard to each such Receivable;


(viii)          any product liability, environmental or other suit or claim
arising out of or in connection with any Receivable or other merchandise, goods
or services which are the subject of or related to any Receivable sold or
otherwise conveyed (or purported to be sold or otherwise conveyed) by such
Originator hereunder;
 
(ix)          except if (but only to the extent) otherwise permitted under the
RLSA, the commingling by or on behalf of such Originator of Collections of
Receivables sold or otherwise conveyed (or purported to be sold or otherwise
conveyed) by such Originator hereunder at any time with other funds;
 
(x)          any investigation, litigation or proceeding (actual or threatened)
by or on behalf of or with respect to such Originator and related to this
Agreement or any other Basic Document to which such Originator is a party or in
respect of any Receivable sold or otherwise conveyed (or purported to be sold or
otherwise conveyed) by such Originator hereunder (or any Related Rights);
 
 
-32 -

--------------------------------------------------------------------------------

 
(xi)          any set-off by any Obligor (or any Affiliate thereof) with respect
to any Receivable sold or otherwise conveyed (or purported to be sold or
otherwise conveyed) by such Originator hereunder;
 
(xii)          any claim brought by any Person other than an RPSA Indemnified
Party arising from any activity by such Originator;
 
(xiii)          the failure by such Originator to pay when due any taxes,
including sales, excise or personal property taxes; or


(xiv)          any tax or governmental fee or charge, all interest and penalties
thereon or with respect thereto, and all reasonable out-of-pocket costs and
expenses, including reasonable attorneys’ fees, in defending against all or any
part of the foregoing, which are required to be paid by reason of the purchase
or ownership of the Receivables sold or otherwise conveyed (or purported to be
sold or otherwise conveyed) by such Originator hereunder (or any Related
Rights);


provided that such indemnity shall not be available to any RPSA Indemnified
Party to the extent that such losses, claims, damages, liabilities or related
expenses: (x) are determined by a court of competent jurisdiction in a final
judgment to have resulted from the gross negligence or willful misconduct of (i)
such RPSA Indemnified Party, (ii) the Agent (but only in the case of any RPSA
Indemnified Party claiming through the Agent), or (iii) any Lender (but only in
the case of any RPSA Indemnified Party claiming through such Lender); or (y)
constitute recourse with respect to a Receivable by reason of the bankruptcy or
insolvency, lack of creditworthiness or other financial inability to pay of the
related Obligor.


(b)          Notwithstanding anything to the contrary in this Agreement, solely
for purposes of such Originator’s indemnification obligations in clauses (ii),
(iii) and (vii) of Subsection (a) above, any representation, warranty or
covenant qualified by the occurrence or non-occurrence of a material adverse
effect (or similar concepts of materiality) shall be deemed to be not so
qualified.


SECTION 10.2          Other Indemnification.


If for any reason the foregoing indemnification is unavailable to any RPSA
Indemnified Party or insufficient to hold it harmless, then the Originators,
jointly and severally, shall contribute to the amount paid or payable by such
RPSA Indemnified Party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative economic interests of
such Originator and its Affiliates (excluding the Buyer) on the one hand and
such RPSA Indemnified Party on the other hand in the matters contemplated by
this Agreement as well as the relative fault of such Originator and its
Affiliates (excluding the Buyer) and such RPSA Indemnified Party with respect to
such loss, claim, damage or liability and any other relevant equitable
considerations.  The reimbursement, indemnity and contribution obligations of
such Originator under this Article shall be in addition to any liability which
such Originator may otherwise have, shall extend upon the same terms and
conditions to such RPSA Indemnified Party, and shall be binding upon and inure
to the benefit of any successors, assigns, heirs and personal representatives of
such Originator and the RPSA Indemnified Parties.
 
 
-33 -

--------------------------------------------------------------------------------

 
SECTION 10.3          Survival of Indemnification.


Any indemnification or contribution under this Article shall survive the
termination of this Agreement.


ARTICLE XI
MISCELLANEOUS


SECTION 11.1          Amendments, Etc.


(a)          The provisions of this Agreement may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
executed by the Buyer and each Originator; provided in all cases that the prior
written consent of the Agent (as the Buyer’s assignee) shall have been obtained.


(b)          No failure or delay on the part of any party hereto, or of the
Agent (as the Buyer’s assignee), in exercising any power or right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right.  No notice to or demand on any party
hereto, or of the Agent (as the Buyer’s assignee), in any case shall entitle it
to any notice or demand in similar or other circumstances.  No waiver or
approval by any party hereto or by the Agent (as the Buyer’s assignee), shall,
except as may otherwise be stated in such waiver or approval, be applicable to
subsequent transactions.  No waiver or approval under this Agreement shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.


(c)          This Agreement and the Basic Documents to which the Originators are
party contain a final and complete integration of all prior expressions by the
parties hereto and the Agent (as the Buyer’s assignee), with respect to the
subject matter hereof and thereof and shall constitute the entire agreement
among the parties hereto or thereto, and the Agent (as the Buyer’s assignee),
with respect to the subject matter hereof or thereof, superseding all applicable
prior oral or written understandings.
 
SECTION 11.2          Notices, Etc.


All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including facsimile or electronic mail
communication) and shall be delivered or sent by facsimile, electronic mail or
by overnight mail, to the intended party at the mailing or electronic mail
address or facsimile number of such party set forth under its name on Schedule
IV (or at such other address or facsimile number as shall be designated by such
party in a written notice to the other parties hereto).  In the case of the
Agent, notices and other communications provided for hereunder shall be given to
the Agent in the manner provided under the RLSA.  All such notices and
communications shall be effective (i) if delivered by overnight mail, when
received, and (ii) if transmitted by facsimile or electronic mail, when sent,
receipt confirmed by telephone or electronic means.
 
 
-34 -

--------------------------------------------------------------------------------

 
SECTION 11.3          No Waiver; Cumulative Remedies.


The remedies herein provided are cumulative and not exclusive of any remedies
provided by law.  Without limiting the foregoing, each Originator hereby
authorizes the Buyer and the Agent (as the Buyer’s assignee), at any time and
from time to time, to the fullest extent permitted by law, to set off, against
any obligations of such Originator to the Buyer arising in connection with the
Basic Documents (including amounts payable pursuant to Article X) that are then
due and payable or that are not then due and payable but have accrued, any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and any and all indebtedness at any time owing to or for the
credit or the account of such Originator.


SECTION 11.4          Binding Effect; Assignability.


This Agreement shall be binding upon and inure to the benefit of the Buyer and
each Originator and their respective successors and permitted assigns.  No
Originator may assign any of its rights hereunder or any interest herein without
the prior written consent of the Buyer and the Agent (as the Buyer’s assignee). 
The Buyer is assigning its rights under this Agreement to the Agent concurrently
with the execution and delivery of this Agreement.  This Agreement shall create
and constitute the continuing obligations of the parties hereto in accordance
with its terms, and shall remain in full force and effect until such time as the
parties hereto shall agree.  The rights and remedies with respect to any breach
of any representation and warranty made by any Originator pursuant to Article VI
and the indemnification and payment provisions of Article X and Section 11.6
shall be continuing and shall survive any termination of this Agreement.


SECTION 11.5          Governing Law.


THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF, EXCEPT TO THE EXTENT THAT THE PERFECTION, THE EFFECT OF PERFECTION OR
PRIORITY OF THE INTERESTS OF THE BUYER, THE AGENT OR ANY LENDER IN THE
RECEIVABLES AND THE RELATED RIGHTS IS GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK).
 
SECTION 11.6          Costs, Expenses and Taxes.


In addition to the obligations of the Originators under Article X, each
Originator, severally and for itself alone, agrees to pay on demand:
 
(a)          to the Buyer, all reasonable out-of-pocket costs and expenses in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement;
 
 
-35 -

--------------------------------------------------------------------------------

 
(b)          to the Buyer, all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Buyer or the Agent (as the Buyer’s
assignee) incurred in connection with the enforcement against such Originator of
any of their respective rights or remedies under the provisions of this
Agreement and the other Basic Documents; and


(c)          all stamp, franchise and other taxes and fees payable in connection
with the execution, delivery, filing and recording of this Agreement or the
other Basic Documents to be delivered hereunder, and agrees to indemnify each
RPSA Indemnified Party against any liabilities with respect to or resulting from
any delay in paying or omitting to pay such taxes and fees.
 
SECTION 11.7          CONSENT TO JURISDICTION.


(a)          EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK COUNTY,
NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. 
NOTHING IN THIS SECTION 11.7 SHALL AFFECT THE RIGHT OF ANY PARTY TO BRING ANY
ACTION OR PROCEEDING IN THE COURTS OF OTHER JURISDICTIONS.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING.  THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.


(b)          EACH PARTY HERETO CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO IT AT
ITS ADDRESS SPECIFIED IN SCHEDULE IV.  NOTHING IN THIS SECTION 11.7 SHALL AFFECT
THE RIGHT OF THE BUYER (OR THE AGENT, AS THE BUYER’S ASSIGNEE) TO SERVE LEGAL
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
 
SECTION 11.8          WAIVER OF JURY TRIAL.


EACH PARTY HERETO HEREBY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY,
ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY OTHER BASIC
DOCUMENT.
 
 
-36 -

--------------------------------------------------------------------------------

 
SECTION 11.9          Execution in Counterparts.


This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart hereof by facsimile or other electronic means shall be equally
effective as delivery of an originally executed counterpart.


SECTION 11.10          Acknowledgment and Agreement.


By execution below, each Originator expressly acknowledges and agrees that all
of the Buyer’s rights, title, and interests in, to, and under this Agreement
(but not its obligations), shall be assigned by the Buyer to the Agent (for the
benefit of the Lenders) pursuant to the RLSA, and each Originator consents to
such assignment.  Each of the parties hereto acknowledges and agrees that Agent
(on its own behalf and on behalf of the Lenders) shall be a third party
beneficiary of the rights of the Buyer arising hereunder and under any other
Basic Documents to which any Originator is a party and, notwithstanding anything
to the contrary contained herein or in any other Basic Document, during the
occurrence and continuation of an Event of Default, the Agent, and not the
Buyer, shall have the sole right to exercise all such rights and related
remedies to the fullest extent provided under the RLSA.


SECTION 11.11          No Proceeding.


Each Originator hereby agrees that it will not institute, or join any other
Person in instituting, against the Buyer any bankruptcy or insolvency proceeding
for at least one year and one day following the date of the final payment to the
Buyer under RLSA Section 6.07.  Each Originator further agrees that
notwithstanding any provisions contained in this Agreement to the contrary, the
Buyer shall not, and shall not be obligated to, pay any amount in respect of any
RPSA Subordinated Note or otherwise to such Originator pursuant to this
Agreement unless the Buyer has received funds which may, subject to the RLSA, be
used to make such payment.  Any amount which the Buyer does not pay pursuant to
the operation of the preceding sentence shall not constitute a claim (as defined
in §101 of the United States Bankruptcy Code) against or corporate obligation of
the Buyer by such Originator for any such insufficiency unless and until the
provisions of the foregoing sentence are satisfied.  The agreements in this
Section 11.11 shall survive any termination of this Agreement.


SECTION 11.12          Mutual Negotiations.


This Agreement and the other Basic Documents to which the Originators are a
party are the product of mutual negotiations by the parties hereto or thereto
and their counsel, and no party shall be deemed the draftsperson of this
Agreement or any such other Basic Document or any provision hereof or thereof or
to have provided the same.  Accordingly, in the event of any inconsistency or
ambiguity of any provision of this Agreement or any such other Basic Document,
such inconsistency or ambiguity shall not be interpreted against any party
because of such party’s relative involvement in the drafting thereof.
 
 
-37 -

--------------------------------------------------------------------------------

 
SECTION 11.13          Severability.


Any provisions of this Agreement which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
SECTION 11.14          Amendment and Restatement.
 
This Amended Agreement amends and restates the Existing Agreement in its
entirety, effective as of the Amendment Effective Date, but is not intended to
constitute a novation of the obligations thereunder.  Nothing contained herein
shall cancel any sales (or purported sales) or conveyances (or purported
conveyances) previously made, or terminate any security interests, guaranties or
subordinations previously granted, under the Existing Agreement and the
transactions contemplated thereby; and all such sales (or purported sales),
conveyances (or purported conveyances), security interests, guaranties and
subordinations shall continue in full force and effect from and after the
Amendment Effective Date except to the extent (if any) otherwise so provided in
this Amended Agreement or in any other Basic Document executed and delivered
concurrently herewith.


[Remainder of Page Intentionally Left Blank]
 
 
 
 
 
 
 

 
-38 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.


 
VOLT FUNDING II, LLC,
as Buyer
 
 
 
 
 
 
 
 
 
 
By:

/s/ Kevin Hannon
 
 
 
Name:

Kevin D. Hannon
 
 
 
Title:

Treasurer
 
 
 
 
 
 
 
 
 
 
VOLT MANAGEMENT CORP.,
as an Originator
 
 
 
 
 
 
 
 
 
 
By:

/s/ Kevin Hannon
 
 
 
Name:

Kevin D. Hannon
 
 
 
Title:

VP & Treasurer
 
 
 
 
 
 
 
 
 
 
P/S PARTNER SOLUTIONS, LTD.,
as an Originator
 
 
 
 
 
 
 
 
 
 
By:

/s/ Kevin Hannon
 
 
 
Name:

Kevin D. Hannon
 
 
 
Title:

VP & Treasurer
 
 
 
 
 
 
 
 
 
 
VOLT INFORMATION SCIENCES, INC.,
as Servicer
                    By:

/s/ Kevin Hannon
      Name:

Kevin D. Hannon
      Title:

VP & Treasurer
 
 
 
 
 



 
 
[A&R RPSA Signature Pages]
 

--------------------------------------------------------------------------------

 
ACKNOWLEDGED & AGREED:


DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK,
FRANKFURT AM MAIN, NEW YORK BRANCH,
as Agent


 

By:

/s/ Mehul Patel
 
Name:

Mehul Patel
 
Title:

Vice President
 
 
 
 
 
 
 
By:

/s/ Eva Geng
 
Name:

Eva Geng
 
Title:

Assistant Vice President
 
 
 
 

 
 
 
 
 
[A&R RPSA Signature Pages]
 

--------------------------------------------------------------------------------

 
Exhibit A


[FORM OF RPSA SUBORDINATED NOTE]




RPSA SUBORDINATED NOTE


New York, New York
[_____], 20[__]




FOR VALUE RECEIVED, the undersigned, Volt Funding II, LLC, a Delaware limited
liability company (the “Buyer”), promises to pay to [______________], a
[______________] (the “Originator”), on the terms and subject to the conditions
set forth herein and in the RPSA referred to below, the aggregate unpaid amount
advanced from time to time by the Originator to the Buyer to be used to pay all
or part of the Purchase Price of Receivables purchased from time to time by the
Buyer from the Originator pursuant to such RPSA, as such unpaid advances are
shown in the records of the Servicer.


1.          RPSA.  This RPSA Subordinated Note is one of the RPSA Subordinated
Notes described in, and is subject to the terms and conditions set forth in,
that certain Amended and Restated Receivables Purchase and Sale Agreement, dated
as of July 19, 2019 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “RPSA”), among the Buyer, Volt
Information Sciences, Inc., as Servicer, the Originator, and the other
originators from time to time party thereto.  Reference is hereby made to the
RPSA for a statement of certain other rights and obligations of the Buyer and
the Originator.


2.          Definitions.  Capitalized terms used (but not defined) herein have
the meanings assigned thereto in the RPSA (or, if applicable, the RLSA (as
defined in the RPSA)).  In addition, as used herein, the following terms have
the following meanings:


(a)          “Final Maturity Date” means the first Business Day immediately
following the date that falls one year and one day after the date of the final
payment to the Buyer under RLSA Section 6.07.


(b)          “Senior Interest Holders” means, collectively, the Agent, the
Lenders and the Indemnified Parties.


(c)          “Senior Interests” means, collectively, any and all principal,
interest, fees, expense reimbursements and other amounts owed to any one or more
Senior Interest Holders under the RLSA or any other Basic Document, in each
case, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due,
together with any and all interest accruing on any such amount after the
commencement of any proceeding in respect of an Event of Bankruptcy, whether or
not allowed as a claim in any such proceeding.
 
 
Exh. A-1

--------------------------------------------------------------------------------

 
(d)          “Subordination Provisions” means, collectively, the subordination
provisions set forth in paragraph 9 of this RPSA Subordinated Note.


3.          Interest.  Subject to the Subordination Provisions, the Buyer
promises to pay interest on the aggregate unpaid amount advanced from time to
time under this RPSA Subordinated Note, from (and including) the date of advance
and to (but excluding) the date of payment or prepayment, at a rate per annum
equal to the Prime Rate.


4.          Interest Payment Dates.  Subject to the Subordination Provisions,
the Buyer shall pay accrued interest on this RPSA Subordinated Note: (x) on each
Settlement Date; and (y) on each other day (if any) on which any payment of
principal shall be made (on the amount of principal then being paid.


5.          Basis of Computation.  Interest accrued hereunder shall be computed
for the actual number of days elapsed on the basis of a 365- or 366-day year, as
the case may be.


6.          Principal Payment Dates.  Subject to the Subordination Provisions,
payments of the principal amount of this RPSA Subordinated Note shall be made as
follows:


(a)          the principal amount of this RPSA Subordinated Note shall be
reduced by an amount equal to each payment deemed made pursuant to the RPSA; and


(b)          the entire outstanding principal amount of this RPSA Subordinated
Note shall be paid on the Final Maturity Date.


(c)          the principal amount of (and accrued interest on this RPSA
Subordinated Note) may be prepaid (in whole or in part) by the Buyer, and in the
sole discretion of the Buyer, on any Business Day without premium or penalty.


7.          Payment Mechanics.  All payments of principal and interest hereunder
are to be made in lawful money of the United States of America in the manner
specified in Article IV of the RPSA.


8.          Enforcement Expenses.  In addition to and not in limitation of the
foregoing, but subject to the Subordination Provisions set forth below and to
any limitation imposed by applicable law, the Buyer agrees to pay all reasonable
expenses, including reasonable attorneys’ fees, incurred by the Originator in
seeking to collect any amounts payable hereunder which are not paid when due.


9.          Subordination Provisions.  The Buyer covenants and agrees, and the
Originator and any other holder of this RPSA Subordinated Note (collectively,
the Originator and any such other holder are called the “Holder”), by its
acceptance of this RPSA Subordinated Note, likewise covenants and agrees on
behalf of itself and any Holder, that the payment of the principal amount of and
interest on this RPSA Subordinated Note is hereby expressly subordinated in
right of payment to the payment and performance of the Senior Interests to the
extent and in the manner set forth in the following clauses (a)–(l) of this
paragraph 9:
 
 
Exh. A-2

--------------------------------------------------------------------------------

 
(a)          No payment or other distribution of the Buyer’s property of any
kind or character, whether in cash, securities or other rights or property,
shall be made on account of this RPSA Subordinated Note except to the extent
such payment or other distribution is (i) permitted under the RLSA or (ii) made
pursuant to this RPSA Subordinated Note.


(b)          In the event of any Event of Bankruptcy relating to the Buyer, the
Senior Interests shall first be paid and performed in full and in cash before
the Originator shall be entitled to receive and to retain any further payment or
distribution in respect of this RPSA Subordinated Note.  In order to implement
the foregoing: (i) all payments and distributions of any kind or character in
respect of this RPSA Subordinated Note to which the Holder would be entitled
except for this clause (b) shall be made directly to the Agent (for the benefit
of the Senior Interest Holders); (ii) the Holder shall promptly file a claim or
claims, in the form required in any proceedings applicable to such Event of
Bankruptcy (“Bankruptcy Proceedings”), for the full outstanding amount of this
RPSA Subordinated Note, and shall use commercially reasonable efforts to cause
said claim or claims to be approved and all payments and other distributions in
respect thereof to be made directly to the Agent (for the benefit of the Senior
Interest Holders) until the Senior Interests shall have been paid and performed
in full and in cash; and (iii) the Holder hereby irrevocably agrees that the
Agent (acting on behalf of the Lenders), may in the name of the Holder or
otherwise, demand, sue for, collect, receive and receipt for any and all such
payments or distributions, and file, prove and vote or consent in any such
Bankruptcy Proceedings with respect to any and all claims of the Holder relating
to this RPSA Subordinated Note, in each case until the Senior Interests shall
have been paid and performed in full and in cash.


(c)          In the event that the Holder receives any payment or other
distribution of any kind or character from the Buyer or from any other source
whatsoever, in respect of this RPSA Subordinated Note, other than as expressly
permitted by the terms of this RPSA Subordinated Note, such payment or other
distribution shall be received in trust for the Senior Interest Holders and
shall be turned over by the Holder to the Agent (for the benefit of the Senior
Interest Holders) forthwith.  The Holder will mark its books and records so as
clearly to indicate that this RPSA Subordinated Note is subordinated in
accordance with the terms hereof.  All payments and distributions received by
the Agent in respect of this RPSA Subordinated Note, to the extent received in
or converted into cash, may be applied by the Agent (for the benefit of the
Senior Interest Holders) first to the payment of any and all expenses (including
reasonable attorneys’ fees) paid or incurred by the Senior Interest Holders in
enforcing these Subordination Provisions, or in endeavoring to collect or
realize upon this RPSA Subordinated Note, and any balance thereof shall, solely
as between the Originator and the Senior Interest Holders, be applied by the
Agent (in the order of application set forth in the RLSA) toward the payment of
the Senior Interests; but as between the Buyer and its creditors, no such
payments or distributions of any kind or character shall be deemed to be
payments or distributions in respect of the Senior Interests.
 
(d)          Notwithstanding any payments or distributions received by the
Senior Interest Holders in respect of this RPSA Subordinated Note, while any
Bankruptcy Proceedings are pending the Holder shall not be subrogated to the
then-existing rights of the Senior Interest Holders in respect of the Senior
Interests until the Senior Interests have been paid and performed in full and in
cash.  If no Bankruptcy Proceedings are pending, the Holder shall only be
entitled to exercise any subrogation rights that it may acquire (by reason of a
payment or distribution to the Senior Interest Holders in respect of this RPSA
Subordinated Note) to the extent that any payment arising out of the exercise of
such rights would be permitted under the RLSA.
 
 
Exh. A-3

--------------------------------------------------------------------------------


 
(e)          These Subordination Provisions are intended solely for the purpose
of defining the relative rights of the Holder (on the one hand) and the Senior
Interest Holders (on the other hand).  Nothing contained in these Subordination
Provisions or elsewhere in this RPSA Subordinated Note is intended to or shall
impair, as between the Buyer, its creditors (other than the Senior Interest
Holders) and the Holder, the Buyer’s obligation, which is unconditional and
absolute, to pay the Holder the principal of and interest on this RPSA
Subordinated Note as and when the same shall become due and payable in
accordance with the terms hereof or to affect the relative rights of the Holder
and creditors of the Buyer (other than the Senior Interest Holders).


(f)          The Holder shall not, until the Senior Interests have been paid and
performed in full and in cash, (i) cancel, waive, forgive, transfer or assign,
or commence legal proceedings to enforce or collect, or subordinate to any
obligation of the Buyer, howsoever created, arising or evidenced, whether direct
or indirect, absolute or contingent, or now or hereafter existing, or due or to
become due, other than the Senior Interests, this RPSA Subordinated Note or any
rights in respect hereof or (ii) convert this RPSA Subordinated Note into an
equity interest in the Buyer, unless the Holder shall, in either case, have
received the prior written consent of the Agent.


(g)          The Holder shall not, without the advance written consent of the
Agent, commence, or join with any other Person in commencing, any Bankruptcy
Proceedings with respect to the Buyer until at least one year and one day shall
have passed since the Senior Interests shall have been paid and performed in
full and in cash.


(h)          If, at any time, any payment (in whole or in part) of any Senior
Interest is rescinded or must be restored or returned by a Senior Interest
Holder (whether in connection with Bankruptcy Proceedings or otherwise), these
Subordination Provisions shall continue to be effective or shall be reinstated,
as the case may be, as though such payment had not been made.


(i)          Each of the Senior Interest Holders may, from time to time, at its
sole discretion, without notice to the Holder, and without waiving any of its
rights under these Subordination Provisions, take any or all of the following
actions: (i) retain or obtain an interest in any property to secure any of the
Senior Interests; (ii) retain or obtain the primary or secondary obligations of
any other obligor or obligors with respect to any of the Senior Interests; (iii)
extend or renew for one or more periods (whether or not longer than the original
period), alter or exchange any of the Senior Interests, or release or compromise
any obligation of any nature with respect to any of the Senior Interests;
(iv) amend, supplement, amend and restate, or otherwise modify any Basic
Document; and (v) release its security interest in, or surrender, release or
permit any substitution or exchange for all or any part of any rights or
property securing any of the Senior Interests, or extend or renew for one or
more periods (whether or not longer than the original period), or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such rights or property.
 
 
Exh. A-4

--------------------------------------------------------------------------------


 
(j)          The Holder hereby waives: (i) notice of acceptance of these
Subordination Provisions by any of the Senior Interest Holders; (ii) notice of
the existence, creation, non-payment or non-performance of all or any of the
Senior Interests; and (iii) all diligence in enforcement, collection or
protection of, or realization upon, the Senior Interests, or any thereof, or any
security therefor.


(k)          Each of the Senior Interest Holders may, from time to time, on the
terms and subject to the conditions set forth in the Basic Documents to which
such Persons are party, but without notice to the Holder, assign or transfer any
or all of the Senior Interests, or any interest therein; and, notwithstanding
any such assignment or transfer or any subsequent assignment or transfer
thereof, such Senior Interests shall be and remain Senior Interests for the
purposes of these Subordination Provisions, and every immediate and successive
assignee or transferee of any of the Senior Interests or of any interest of such
assignee or transferee in the Senior Interests shall be entitled to the benefits
of these Subordination Provisions to the same extent as if such assignee or
transferee were the assignor or transferor.


(l)          These Subordination Provisions constitute a continuing offer from
the Holder to all Persons who become the holders of, or who continue to hold,
Senior Interests; and these Subordination Provisions are made for the benefit of
the Senior Interest Holders, and the Agent may proceed to enforce such
provisions on behalf of each of such Persons.


10.          General.  No failure or delay on the part of the Originator in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power or right preclude any
other or further exercise thereof or the exercise of any other power or right. 
No amendment, modification or waiver of, or consent with respect to, any
provision of this RPSA Subordinated Note shall in any event be effective unless
(i) the same shall be in writing and signed and delivered by the Buyer and the
Holder and (ii) all consents required for such actions under the Basic Documents
shall have been received by the appropriate Persons.


11.          Maximum Interest.  Notwithstanding anything in this RPSA
Subordinated Note to the contrary, the Buyer shall never be required to pay
unearned interest on any amount outstanding hereunder and shall never be
required to pay interest on the principal amount outstanding hereunder at a rate
in excess of the maximum nonusurious interest rate that may be contracted for,
charged or received under applicable federal or state law (such maximum rate
being herein called the “Highest Lawful Rate”).  If the effective rate of
interest which would otherwise be payable under this RPSA Subordinated Note
would exceed the Highest Lawful Rate, or if the holder of this RPSA Subordinated
Note shall receive any unearned interest or shall receive monies that are deemed
to constitute interest which would increase the effective rate of interest
payable by the Buyer under this RPSA Subordinated Note to a rate in excess of
the Highest Lawful Rate, then (i) the amount of interest which would otherwise
be payable by the Buyer under this RPSA Subordinated Note shall be reduced to
the amount allowed by applicable law, and (ii) any unearned interest paid by the
Buyer or any interest paid by the Buyer in excess of the Highest Lawful Rate
shall be refunded to the Buyer.  Without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received by the
Originator under this RPSA Subordinated Note that are made for the purpose of
determining whether such rate exceeds the Highest Lawful Rate applicable to the
Originator (such Highest Lawful Rate being herein called the “Originator’s
Maximum Permissible Rate”) shall be made, to the extent permitted by usury laws
applicable to the Originator (now or hereafter enacted), by amortizing,
prorating and spreading in equal parts during the actual period during which any
amount has been outstanding hereunder all interest at any time contracted for,
charged or received by the Originator in connection herewith.  If at any time
and from time to time (i) the amount of interest payable to the Originator on
any date shall be computed at the Originator’s Maximum Permissible Rate pursuant
to the provisions of the foregoing sentence and (ii) in respect of any
subsequent interest computation period the amount of interest otherwise payable
to the Originator would be less than the amount of interest payable to the
Originator computed at the Originator’s Maximum Permissible Rate, then the
amount of interest payable to the Originator in respect of such subsequent
interest computation period shall continue to be computed at the Originator’s
Maximum Permissible Rate until the total amount of interest payable to the
Originator shall equal the total amount of interest which would have been
payable to the Originator if the total amount of interest had been computed
without giving effect to the provisions of the foregoing sentence.
 
 
Exh. A-5

--------------------------------------------------------------------------------


 
12.          No Negotiation.  This RPSA Subordinated Note is not negotiable.


13.          Governing Law.  THIS RPSA SUBORDINATED NOTE, INCLUDING THE RIGHTS
AND DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT
REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS THEREOF).


14.          Captions.  Paragraph captions used in this RPSA Subordinated Note
are for convenience only and shall not affect the meaning or interpretation of
any provision of this RPSA Subordinated Note.


[Remainder of Page Intentionally Left Blank]
 
 
 
 
 
 
 
 
Exh. A-6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Buyer has caused this RPSA Subordinated Note to be
executed as of the date first written above.


 
VOLT FUNDING II, LLC
 
 
 
 
 
 
 
 
 
 
By:

 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 


 
 
 
 
[Signature Page to RPSA Subordinated Note]
 
 

--------------------------------------------------------------------------------

 